Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 1 of 113




                 EXHIBIT A
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 2 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 3 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 4 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 5 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 6 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 7 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 8 of 113




                  EXHIBIT B
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 9 of 113



 1   Alexis E. Danneman (SBA #030478)
     Joshua L. Boehm (SBA #033018)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     ADanneman@perkinscoie.com
 5   JBoehm@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Kevin J. Hamilton (Wash. Bar #15648)
 7   KHamilton@perkinscoie.com
     Marc Erik Elias (D.C. Bar #442007)*
 8   MElias@perkinscoie.com
     William B. Stafford (Wash. Bar #39849)
 9   WStafford@perkinscoie.com
     Sarah Langberg Schirack (Alaska Bar #1505075)
10   SSchirack@perkinscoie.com
     Ariel Brynne Glickman (Va. Bar #90751)
11   AGlickman@perkinscoie.com
     PERKINS COIE LLP
12   700 Thirteenth Street, N.W., Suite 800
     Washington, DC 20005
13   Telephone: 202.654.6200
     Facsimile: 202.654.6211
14   *Pro Hac Vice Application To Be Filed
15   Attorneys for Plaintiffs
16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF ARIZONA

18
     The Arizona Democratic Party, et al.,             No. CV-20-1143-PHX-DLR
19
                            Plaintiffs,
20                                                     PLAINTIFF ARIZONA
            v.                                         DEMOCRATIC PARTY’S
21                                                     RESPONSES AND OBJECTIONS
     Katie Hobbs, et al.,                              TO THE STATE’S FIRST SET OF
22                                                     INTERROGATORIES, REQUESTS
                            Defendants,                FOR ADMISSION AND
23                                                     REQUESTS FOR PRODUCTION
            and
24                                                     Assigned to the Honorable
     State of Arizona, Republican National             Douglas L. Rayes
25   Committee, Arizona Republican Party, and
     Donald J. Trump for President, Inc.,
26
                            Intervenor-Defendants.
27
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 10 of 113



 1           Notwithstanding this response, ADP objects to this Request to the extent it can be
     construed as asking ADP to provide—in the guise of a response to an interrogatory—what
 2
     would amount to a complete legal brief with supporting evidentiary showing on the issue
 3   of standing, and seeks to impose obligations or requirements on ADP that are greater than
     or different from those imposed by the Federal Rules of Civil Procedure and local Court
 4   rules. ADP is prepared to submit pre-hearing or post-hearing briefing that may be requested
 5   by the Court on relevant issues, including standing, and objects to this Request as overbroad
     and unduly burdensome.
 6
     INTERROGATORY 2:
 7
            If YOU contend that YOU have any members in Arizona, identify any such member
 8
     and provide contact information, including name, address, and phone number.
 9
          Response: Without waiving objections, as noted in response to Interrogatory 1,
10   ADP’s members/constituents in Arizona consist of all Democratic voters in the State, who
     ADP supports, educates, and works to ensure have access to the franchise.
11
12           Notwithstanding this response, ADP objects to this Request as overly broad, not
     reasonably calculated to lead to the discovery of admissible evidence, and information that
13   is already within the State’s possession, by virtue of voters selecting their political
     affiliation when they register to vote. In this lawsuit, ADP challenges the State’s failure to
14
     extend the same cure period, as applied to signature matching requirements, to missing
15   signatures. The burden of this Request for the specific identities and contact information of
     ADP members, particularly in light of the expedited nature of discovery, and the minimal
16   (if any) probative value of the information sought, is not proportional to the needs of the
17   case pursuant to Rule 26(b)(1). Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1041
     (9th Cir. 2015) (unnecessary to identify members where defendant need not “know the
18   identity of a particular member to understand and respond to an organization’s claim of
     injury”). Further, this overbroad Request seeks confidential information and improperly
19
     invades the privacy interests of third-party non-litigants to the extent it purports to require
20   ADP to provide the personal contact information of all ADP members/constituents.

21   INTERROGATORY 3:
22           If YOU contend that YOU have any members in Arizona, identify any such member
23   who YOU believe is likely to be an absentee voter and who is likely to fail to sign the mail-
     in ballot, and provide the basis for, and describe any evidence supporting, your belief.
24
            Response: Without waiving objections, ADP cannot identify any such voters in
25   advance of an election. However, it is certain that voters will be directly harmed by an
26   inadequate cure period for ballot affidavits that are unable to be remedied after Election
     Day, given that Democratic Party voters represent nearly one-third of the total registered
27   voters in Arizona, millions of Arizonans vote by mail, and thousands of Arizonans did not
28                                                -11-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 11 of 113



 1   sign their ballot affidavits in recent elections. In Maricopa County alone, the county
     recorder rejected 1,856 unsigned ballot affidavits in the 2018 general election and 2,209 in
 2
     the 2016 general election. ADP may not know in advance which voters will have ballots
 3   rejected due to “missing” signatures but knows that some voters will.
 4          Notwithstanding this response, ADP objects to this Request as overly broad, not
     proportional to the needs of this case, and on the ground that it seeks information that is
 5
     already within the State’s possession, by virtue of county recorders rejecting Democratic
 6   voters’ unsigned ballot affidavits. In this lawsuit, ADP challenges the State’s failure to
     extend the same cure period, as applied to signature matching requirements, to missing
 7   signatures. The burden of this Request for the specific identities of ADP members,
 8   particularly in light of the expedited nature of discovery, and the minimal (if any) probative
     value of the information sought, is not proportional to the needs of the case pursuant to Rule
 9   26(b)(1). Further, this overbroad Request seeks confidential information and improperly
     invades the privacy interests of third-party non-litigants.
10
11   INTERROGATORY 4:

12          If YOU contend that a particular democratic candidate will be negatively impacted
     by the signature requirement or the lack of a cure period for missing signatures on absentee
13   ballots, identify any such candidate, and provide the basis for, and describe any evidence
14   supporting, your belief.

15          Response: Without waiving objections, all Democratic candidates are harmed
     when votes are not counted. ADP’s mission is to support the election of Democratic
16   candidates. In particular, in Arizona, some of ADP’s constituents—whose ballots will be
17   rejected for missing signatures without the ability to cure them post-election—will
     inevitably vote for Democratic candidates. This certainty will hurt every Democratic
18   candidate on the ballot in the State.
19           Notwithstanding this response, ADP objects to this Request as overly broad and
20   information that is already within the State’s possession, by virtue of county recorders
     rejecting voters’ unsigned ballot affidavits.
21
     INTERROGATORY 5:
22
            If YOU contend that YOU have organizational standing to bring the ACTION,
23
     describe the factual and legal basis for that contention.
24
             Response: Without waiving objections, ADP has, among other things, spent, and
25   continues to spend, money in Arizona to support efforts to cure ballot affidavits that have
     not been signed by its constituents. See Fair Hous. of Marin v. Combs, 285 F.3d 899, 905
26
     (9th Cir. 2002) (noting an organization has “direct standing to sue [when] it show[s] a drain
27   on its resources from both a diversion of its resources and frustration of its mission”). In

28                                               -12-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 12 of 113



 1   INTERROGATORY 16:
 2          If YOU contend that the error rate for non-signature determinations for ballot
 3   affidavits by Defendants could exceed 5%, describe the factual and legal basis for that
     contention.
 4
             Response: Without waiving objections, ADP does not advance a contention as to
 5   the particular “error rate” for “non-signature determinations” for ballot affidavits by
 6   Defendants. ADP does not have access to all early ballot affidavits submitted to county
     recorders throughout the 23 years in which voters have been able to vote by mail without
 7   any excuse (or in the 40 years where mail-in ballots have been authorized for some voters),
     such that ADP could review them and verify that a given percentage of those ballots was
 8
     rejected in error for “non-signature determinations” (which ADP presumes means ballots
 9   that did in fact bear the signature of the voter in question, contrary to county election
     officials’ determination that such ballots were not signed).
10
            Notwithstanding this response, ADP objects to this Request as vague and ambiguous,
11
     as neither “error rate” nor “non-signature determinations” is defined, and the Request fails
12   to provide a time frame to which this Request applies. The Request also seeks largely
     irrelevant information. See Fed. R. Civ. P. 26(b)(1). In this lawsuit, ADP challenges the
13   State’s failure to extend the same cure period, as applied to signature matching
14   requirements, to missing signatures. ADP does not advance any argument as to “non-
     signature determinations.” Disenfranchisement of even a single voter imposes a severe
15   burden on the right to vote. The “error rate” of “non-signature determinations” thus has
     minimal, if any, probative worth and, if anything, a “low” error rate would suggest the
16
     burden on the State of implementing the relief ADP seeks would be minimal.
17
     INTERROGATORY 17:
18
            If YOU contend that the error rate for non-signature determinations for ballot
19   affidavits by Defendants could exceed 1%, describe the factual and legal basis for that
20   contention.

21           Response: Without waiving objections, ADP does not advance a contention as to
     the particular “error rate” for “non-signature determinations” for ballot affidavits by
22   Defendants. ADP does not have access to all early ballot affidavits submitted to county
23   recorders throughout the 23 years in which voters have been able to vote by mail without
     any excuse (or in the 40 years where mail-in ballots have been authorized for some voters),
24   such that ADP could review them and verify that a given percentage of those ballots was
     rejected in error for “non-signature determinations” (which ADP presumes means ballots
25
     that did in fact bear the signature of the voter in question, contrary to county election
26   officials’ determination that such ballots were not signed).

27
28                                               -20-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 13 of 113



 1   INTERROGATORY 19:
 2          If YOU contend that the State of Arizona refusing to permit registered voters that
 3   arrive at polling places the day after an election is a “severe burden” under Anderson-
     Burdick doctrine, describe the factual and legal basis for that contention.
 4
            Response: Without waiving objections, in this lawsuit, ADP challenges the
 5   State’s failure to extend the same cure period, as applied to signature matching
 6   requirements, to missing signatures. Necessarily, such voters have cast their mail-in ballots
     before the applicable Election Day deadline, and what is at issue is the signature verification
 7   process—not whether such voters have timely cast their ballots. ADP does not advance any
     contentions, in this lawsuit, regarding the burdens imposed on voters who arrive at polling
 8
     places the day after Election Day.
 9
            Notwithstanding this response, ADP objects to this Request to the extent it can be
10   construed as asking ADP to opine on the legal standard governing a claim it has not brought.
     Given the nature of the actual claims presented in this lawsuit, the requested information
11
     has minimal, if any, probative worth, and any such probative worth is far outweighed by
12   the cost, burden, and intrusion of identifying such information.
13   INTERROGATORY 20:
14           If YOU contend that voters who fail to sign their mail-in ballot affidavits are more
15   likely to vote for Democratic candidates than Republican candidates, describe the factual
     and legal basis for that contention.
16
            Response: Without waiving objections, ADP does not advance the contention that
17   voters who fail to sign mail-in ballot affidavits have been categorically more likely to vote
18   for Democratic candidates than Republican candidates over the course of Arizona state
     history.
19
             Notwithstanding this response, ADP objects to this Request on the basis that it is
20   irrelevant, vague, and ambiguous. In this lawsuit, ADP challenges the State’s failure to
21   extend the same cure period, as applied to signature matching requirements, to missing
     signatures. ADP does not advance an equal protection or other claim premised on
22   differential treatment of Republican and Democratic voters. The relative burden of the
     challenged law on voters intending to vote Democratic or Republican in a given election
23
     (or throughout Arizona history) is not relevant to ADP’s claim. For example, a law that
24   requires Democrats to pay $1,000 to vote would be just as unconstitutional if Republicans
     had to pay $1,100 to vote. Accordingly, the requested information has minimal, if any,
25   probative worth, and such probative worth is far outweighed by the cost, burden, and
26   intrusion of identifying such information. Moreover, all ballots in Arizona are secret, and
     thus this information is not publicly available. In addition, the Request is vague to the extent
27   it is unclear whether it seeks information about voters in the upcoming 2020 election or
28                                                -22-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 14 of 113



 1
     Dated: July 9, 2020                   By: /s/ William B. Stafford
 2
 3                                              Alexis E. Danneman
                                                Joshua L. Boehm
 4                                              PERKINS COIE LLP
 5                                              2901 North Central Avenue, Suite 2000
                                                Phoenix, Arizona 85012
 6                                              Telephone: 602.351.8000
 7                                              Facsimile: 602.648.7000
                                                ADanneman@perkinscoie.com
 8                                              JBoehm@perkinscoie.com
 9                                              Kevin J. Hamilton
10                                              Marc Erik Elias
                                                William B. Stafford
11                                              Sarah Langberg Schirack
                                                Ariel Brynne Glickman
12
                                                PERKINS COIE LLP
13                                              700 Thirteenth Street NW, Suite 800
                                                Washington, DC 20005
14                                              Telephone: 202.654.6200
15                                              Facsimile: 202.654.6211
                                                KHamilton@perkinscoie.com
16                                              MElias@perkinscoie.com
                                                WStafford@perkinscoie.com
17
                                                SSchirack@perkinscoie.com
18                                              AGlickman@perkinscoie.com
19
20                                              Counsel for Plaintiffs

21
22
23
24
25
26
27
28                                       -32-
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 15 of 113



                                       VERIFICATION
              Herschel Fink
        I, __________________, state that I am duly authorized by the Arizona Democratic Party
(“ADP”) to verify the foregoing Responses to the State’s First Set of Interrogatories. This
verification represents ADP’s response and not the response of any particular individual. The facts
stated in the foregoing Responses are accurate to the best of my knowledge and belief, based upon
ADP’s business records, information provided by other employees of ADP, and information
provided to ADP.
                                                       July 9, 2020

       Signed under the pains and penalties of perjury this __ day of July 2020.
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 16 of 113




                  EXHIBIT C
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 17 of 113



 1   Alexis E. Danneman (SBA #030478)
     Joshua L. Boehm (SBA #033018)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite                2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     ADanneman@perkinscoie.com
 5   JBoehm@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Kevin J. Hamilton (Wash. Bar #15648)
 7   KHamilton@perkinscoie.com
     Marc Erik Elias (D.C. Bar #442007)*
 8   MElias@perkinscoie.com
     William B. Stafford (Wash. Bar #39849)
 9   WStafford@perkinscoie.com
     Sarah Langberg Schirack (Alaska Bar #1505075)
10   SSchirack@perkinscoie.com
     Ariel Brynne Glickman (Va. Bar #90751)
11   AGlickman@perkinscoie.com
     PERKINS COIE LLP
12   700 Thirteenth Street, N.W., Suite 800
     Washington, DC 20005
13   Telephone: 202.654.6200
     Facsimile: 202.654.6211
14   *Pro Hac Vice Application To Be Filed
15   Attorneys for Plaintiffs
16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF ARIZONA

18
     The Arizona Democratic Party, et al.,                  No. CV-20-1143-PHX-DLR
19
                            Plaintiffs,
20                                                          PLAINTIFF DEMOCRATIC
            v.                                              NATIONAL COMMITTEE’S
21                                                          RESPONSES AND OBJECTIONS
     Katie Hobbs, et al.,                                   TO THE STATE’S FIRST SET OF
22                                                          INTERROGATORIES, REQUESTS
                            Defendants,                     FOR ADMISSION AND
23                                                          REQUESTS FOR PRODUCTION
            and
24                                                          Assigned     to    the   Honorable
     State of Arizona, Republican National                  Douglas L. Rayes
25   Committee, Arizona Republican Party, and
     Donald J. Trump for President, Inc.,
26
                            Intervenor-Defendants.
27
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 18 of 113



 1   INTERROGATORY 3:
 2           If YOU contend that YOU have any members in Arizona, identify any such member
 3   who YOU believe is likely to be an absentee voter and who is likely to fail to sign the mail-
     in ballot, and provide the basis for, and describe any evidence supporting, your belief.
 4
            Response: Without waiving objections, the DNC cannot identify any such voters
 5   in advance of an election. However, it is certain that voters will be directly harmed by an
 6   inadequate cure period for ballot affidavits that are unable to be remedied after Election
     Day, given that Democratic Party voters represent nearly one-third of the total registered
 7   voters in Arizona, millions of Arizonans vote by mail, and thousands of Arizonans did not
     sign their ballot affidavits in recent elections. In Maricopa County alone, the county
 8   recorder rejected 1,856 unsigned ballot affidavits in the 2018 general election and 2,209 in
 9   the 2016 general election. The DNC may not know in advance which voters will have ballots
     rejected due to “missing” signatures but knows that some voters will.
10
            Notwithstanding this response, the DNC objects to this Request as overly broad, not
11   proportional to the needs of this case, and on the ground that it seeks information that is
12   already within the State’s possession, by virtue of county recorders rejecting Democratic
     voters’ unsigned ballot affidavits. In this lawsuit, the DNC challenges the State’s failure to
13   extend the same cure period, as applied to signature matching requirements, to missing
     signatures. The burden of this Request for the specific identities of DNC members,
14
     particularly in light of the expedited nature of discovery, and the minimal (if any) probative
15   value of the information sought, is not proportional to the needs of the case pursuant to Rule
     26(b)(1). Further, this overbroad Request seeks confidential information and improperly
16   invades the privacy interests of third-party non-litigants.
17
     INTERROGATORY 4:
18
            If YOU contend that a particular democratic candidate will be negatively impacted
19   by the signature requirement or the lack of a cure period for missing signatures on absentee
     ballots, identify any such candidate, and provide the basis for, and describe any evidence
20
     supporting, your belief.
21
            Response: Without waiving objections, all Democratic candidates are harmed
22   when votes are not counted. The DNC’s mission is to support the election of Democratic
     candidates. In particular, in Arizona, some of the DNC’s constituents—whose ballots will
23   be rejected for missing signatures without the ability to cure them post-election—will
24   inevitably vote for Democratic candidates. Therefore, the fact that there is no post-Election
     Day cure period will hurt every Democratic candidate on the ballot in the State.
25
             Notwithstanding this response, the DNC objects to this Request as overly broad and
26   information that is already within the State’s possession, by virtue of county recorders
27   rejecting voters’ unsigned ballot affidavits.

28                                               -13-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 19 of 113



 1   hearing or post-hearing brief. The DNC further objects to this Request to the extent it seeks
     to impose obligations or requirements on the DNC that are greater than or different from
 2
     those imposed by the Federal Rules of Civil Procedure and local Court rules.
 3
     INTERROGATORY 16:
 4
            If YOU contend that the error rate for non-signature determinations for ballot
 5   affidavits by Defendants could exceed 5%, describe the factual and legal basis for that
 6   contention.

 7           Response: Without waiving objections, the DNC does not advance a contention
     as to the particular “error rate” for “non-signature determinations” for ballot affidavits by
 8   Defendants. The DNC does not have access to all early ballot affidavits submitted to county
 9   recorders throughout the 23 years in which voters have been able to vote by mail without
     any excuse (or in the 40 years where mail-in ballots have been authorized for some voters),
10   such that the DNC could review them and verify that a given percentage of those ballots
     was rejected in error for “non-signature determinations” (which the DNC presumes means
11
     ballots that did in fact bear the signature of the voter in question, contrary to county election
12   officials’ determination that such ballots were not signed).

13          Notwithstanding this response, the DNC objects to this Request as vague and
     ambiguous, as neither “error rate” nor “non-signature determinations” is defined, and the
14
     Request fails to provide a time frame to which this Request applies. The Request also seeks
15   largely irrelevant information. See Fed. R. Civ. P. 26(b)(1). In this lawsuit, the DNC
     challenges the State’s failure to extend the same cure period, as applied to signature
16   matching requirements, to missing signatures. The DNC does not advance any argument as
17   to “non-signature determinations.” Disenfranchisement of even a single voter imposes a
     severe burden on the right to vote. The “error rate” of “non-signature determinations” thus
18   has minimal, if any, probative worth and, if anything, a “low” error rate would suggest the
     burden on the State of implementing the relief the DNC seeks would be minimal.
19
     INTERROGATORY 17:
20
21          If YOU contend that the error rate for non-signature determinations for ballot
     affidavits by Defendants could exceed 1%, describe the factual and legal basis for that
22   contention.
23           Response: Without waiving objections, the DNC does not advance a contention
24   as to the particular “error rate” for “non-signature determinations” for ballot affidavits by
     Defendants. The DNC does not have access to all early ballot affidavits submitted to county
25   recorders throughout the 23 years in which voters have been able to vote by mail without
     any excuse (or in the 40 years where mail-in ballots have been authorized for some voters),
26
     such that the DNC could review them and verify that a given percentage of those ballots
27   was rejected in error for “non-signature determinations” (which the DNC presumes means
28                                                 -21-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 20 of 113



 1   INTERROGATORY 19:
 2          If YOU contend that the State of Arizona refusing to permit registered voters that
 3   arrive at polling places the day after an election is a “severe burden” under Anderson-
     Burdick doctrine, describe the factual and legal basis for that contention.
 4
            Response: Without waiving objections, in this lawsuit, the DNC challenges the
 5   State’s failure to extend the same cure period, as applied to signature matching
 6   requirements, to missing signatures. Necessarily, such voters have cast their mail-in ballots
     before the applicable Election Day deadline, and what is at issue is the signature verification
 7   process—not whether such voters have timely cast their ballots. The DNC does not advance
     any contentions, in this lawsuit, regarding the burdens imposed on voters who arrive at
 8   polling places the day after Election Day.
 9
           Notwithstanding this response, the DNC objects to this Request to the extent it can
10   be construed as asking the DNC to opine on the legal standard governing a claim it has not
     brought. Given the nature of the actual claims presented in this lawsuit, the requested
11   information has minimal, if any, probative worth, and any such probative worth is far
12   outweighed by the cost, burden, and intrusion of identifying such information.

13   INTERROGATORY 20:
14           If YOU contend that voters who fail to sign their mail-in ballot affidavits are more
     likely to vote for Democratic candidates than Republican candidates, describe the factual
15
     and legal basis for that contention.
16
            Response: Without waiving objections, the DNC does not advance the contention
17   that voters who fail to sign mail-in ballot affidavits have been categorically more likely to
     vote for Democratic candidates than Republican candidates over the course of Arizona state
18
     history.
19
             Notwithstanding this response, the DNC objects to this Request on the basis that it
20   is irrelevant, vague, and ambiguous. In this lawsuit, the DNC challenges the State’s failure
     to extend the same cure period, as applied to signature matching requirements, to missing
21
     signatures. The DNC does not advance an equal protection or other claim premised on
22   differential treatment of Republican and Democratic voters. The relative burden of the
     challenged law on voters intending to vote Democratic or Republican in a given election
23   (or throughout Arizona history) is not relevant to the DNC’s claim. For example, a law that
24   requires Democrats to pay $1,000 to vote would be just as unconstitutional if Republicans
     had to pay $1,100 to vote. Accordingly, the requested information has minimal, if any,
25   probative worth, and such probative worth is far outweighed by the cost, burden, and
     intrusion of identifying such information. Moreover, all ballots in Arizona are secret, and
26
     thus this information is not publicly available. In addition, the Request is vague to the extent
27   it is unclear whether it seeks information about voters in the upcoming 2020 election or

28                                                -23-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 21 of 113



 1   Dated: July 9, 2020                   By: /s/ William B. Stafford
 2
                                                Alexis E. Danneman
 3                                              Joshua L. Boehm
                                                PERKINS COIE LLP
 4
                                                2901 North Central Avenue, Suite 2000
 5                                              Phoenix, Arizona 85012
                                                Telephone: 602.351.8000
 6                                              Facsimile: 602.648.7000
 7                                              ADanneman@perkinscoie.com
                                                JBoehm@perkinscoie.com
 8
                                                Kevin J. Hamilton
 9                                              Marc Erik Elias
10                                              William B. Stafford
                                                Sarah Langberg Schirack
11                                              Ariel Brynne Glickman
12                                              PERKINS COIE LLP
                                                700 Thirteenth Street NW, Suite 800
13                                              Washington, DC 20005
                                                Telephone: 202.654.6200
14                                              Facsimile: 202.654.6211
15                                              KHamilton@perkinscoie.com
                                                MElias@perkinscoie.com
16                                              WStafford@perkinscoie.com
17                                              SSchirack@perkinscoie.com
                                                AGlickman@perkinscoie.com
18
19                                              Counsel for Plaintiffs
20
21
22
23
24
25
26
27
28                                       -33-
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 22 of 113



                                       VERIFICATION
              Reyna S. Walters-Morgan
       I, __________________, state that I am duly authorized by the Democratic National
Committee (“DNC”) to verify the foregoing Responses to the State’s First Set of Interrogatories.
This verification represents the DNC’s response and not the response of any particular individual.
The facts stated in the foregoing Responses are accurate to the best of my knowledge and belief,
based upon the DNC’s business records, information provided by other employees of the DNC,
and information provided to the DNC.
                                                      July 9, 2020

       Signed under the pains and penalties of perjury this __ day of July 2020.
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 23 of 113




                  EXHIBIT D
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 24 of 113



 1   Alexis E. Danneman (SBA #030478)
     Joshua L. Boehm (SBA #033018)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite                2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     ADanneman@perkinscoie.com
 5   JBoehm@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Kevin J. Hamilton (Wash. Bar #15648)
 7   KHamilton@perkinscoie.com
     Marc Erik Elias (D.C. Bar #442007)*
 8   MElias@perkinscoie.com
     William B. Stafford (Wash. Bar #39849)
 9   WStafford@perkinscoie.com
     Sarah Langberg Schirack (Alaska Bar #1505075)
10   SSchirack@perkinscoie.com
     Ariel Brynne Glickman (Va. Bar #90751)
11   AGlickman@perkinscoie.com
     PERKINS COIE LLP
12   700 Thirteenth Street, N.W., Suite 800
     Washington, DC 20005
13   Telephone: 202.654.6200
     Facsimile: 202.654.6211
14   *Pro Hac Vice Application To Be Filed
15   Attorneys for Plaintiffs
16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF ARIZONA

18
     The Arizona Democratic Party, et al.,                  No. CV-20-1143-PHX-DLR
19
                            Plaintiffs,
20                                                          PLAINTIFF DSCC’S RESPONSES
            v.                                              AND OBJECTIONS TO THE
21                                                          STATE’S FIRST SET OF
     Katie Hobbs, et al.,                                   INTERROGATORIES, REQUESTS
22                                                          FOR ADMISSION AND
                            Defendants,                     REQUESTS FOR PRODUCTION
23
            and                                             Assigned     to    the   Honorable
24                                                          Douglas L. Rayes
     State of Arizona, Republican National
25   Committee, Arizona Republican Party, and
     Donald J. Trump for President, Inc.,
26
                            Intervenor-Defendants.
27
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 25 of 113



 1   INTERROGATORY 3:
 2           If YOU contend that YOU have any members in Arizona, identify any such member
 3   who YOU believe is likely to be an absentee voter and who is likely to fail to sign the mail-
     in ballot, and provide the basis for, and describe any evidence supporting, your belief.
 4
            Response: Without waiving objections, DSCC cannot identify any such voters in
 5   advance of an election. However, it is certain that voters will be directly harmed by an
 6   inadequate cure period for ballot affidavits that are unable to be remedied after Election
     Day, given that Democratic Party voters represent nearly one-third of the total registered
 7   voters in Arizona, millions of Arizonans vote by mail, and thousands of Arizonans did not
     sign their ballot affidavits in recent elections. In Maricopa County alone, the county
 8
     recorder rejected 1,856 unsigned ballot affidavits in the 2018 general election and 2,209 in
 9   the 2016 general election. DSCC may not know in advance which voters will have ballots
     rejected due to “missing” signatures but knows that some voters will.
10
            Notwithstanding this response, DSCC objects to this Request as overly broad, not
11
     proportional to the needs of this case, and on the ground that it seeks information that is
12   already within the State’s possession, by virtue of county recorders rejecting Democratic
     voters’ unsigned ballot affidavits. In this lawsuit, DSCC challenges the State’s failure to
13   extend the same cure period, as applied to signature matching requirements, to missing
14   signatures. The burden of this request for the specific identities of DSCC members,
     particularly in light of the expedited nature of discovery, and the minimal (if any) probative
15   value of the information sought, is not proportional to the needs of the case pursuant to Rule
     26(b)(1). Further, this overbroad Request seeks confidential information and improperly
16
     invades the privacy interests of third-party non-litigants.
17
     INTERROGATORY 4:
18
            If YOU contend that a particular democratic candidate will be negatively impacted
19   by the signature requirement or the lack of a cure period for missing signatures on absentee
20   ballots, identify any such candidate, and provide the basis for, and describe any evidence
     supporting, your belief.
21
            Response: Without waiving objections, all Democratic candidates are harmed when
22   votes are not counted. DSCC’s mission is to support the election of Democratic candidates
23   for U.S. Senate. In particular, in Arizona, some of DSCC’s constituents—whose ballots will
     be rejected for missing signatures without the ability to cure them post-election—will
24   inevitably vote for Democratic candidate for Senate Mark Kelly. This certainty will hurt
     every Democratic candidate on the ballot in the State.
25
             Notwithstanding this response, DSCC objects to this Request as overly broad and
26
     information that is already within the State’s possession, by virtue of county recorders
27   rejecting voters’ unsigned ballot affidavits.
                                                 -12-
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 26 of 113



 1   pre-hearing or post-hearing brief. DSCC further objects to this Request to the extent it seeks
     to impose obligations or requirements on DSCC that are greater than or different from those
 2
     imposed by the Federal Rules of Civil Procedure and local Court rules.
 3
     INTERROGATORY 16:
 4
            If YOU contend that the error rate for non-signature determinations for ballot
 5   affidavits by Defendants could exceed 5%, describe the factual and legal basis for that
     contention.
 6
 7           Response: Without waiving objections, DSCC does not advance a contention as
     to the particular “error rate” for “non-signature determinations” for ballot affidavits by
 8   Defendants. DSCC does not have access to all early ballot affidavits submitted to county
     recorders throughout the 23 years in which voters have been able to vote by mail without
 9
     any excuse (or in the 40 years where mail-in ballots have been authorized for some voters),
10   such that DSCC could review them and verify that a given percentage of those ballots was
     rejected in error for “non-signature determinations” (which DSCC presumes means ballots
11   that did in fact bear the signature of the voter in question, contrary to county election
12   officials’ determination that such ballots were not signed).

13          Notwithstanding this response, DSCC objects to this Request as vague and
     ambiguous, as neither “error rate” nor “non-signature determinations” is defined, and the
14   Request fails to provide a time frame to which this Request applies. The Request also seeks
15   largely irrelevant information. See Fed. R. Civ. P. 26(b)(1). In this lawsuit, DSCC
     challenges the State’s failure to extend the same cure period, as applied to signature
16   matching requirements, to missing signatures. DSCC does not advance any argument as to
     “non-signature determinations.” Disenfranchisement of even a single voter imposes a
17
     severe burden on the right to vote. The “error rate” of “non-signature determinations” thus
18   has minimal, if any, probative worth and, if anything, a “low” error rate would suggest the
     burden on the State of implementing the relief DSCC seeks would be minimal.
19
     INTERROGATORY 17:
20
21          If YOU contend that the error rate for non-signature determinations for ballot
     affidavits by Defendants could exceed 1%, describe the factual and legal basis for that
22   contention.
23          Response: Without waiving objections, DSCC does not advance a contention as
24   to the particular “error rate” for “non-signature determinations” for ballot affidavits by
     Defendants. DSCC does not have access to all early ballot affidavits submitted to county
25   recorders throughout the 23 years in which voters have been able to vote by mail without
     any excuse (or in the 40 years where mail-in ballots have been authorized for some voters),
26   such that DSCC could review them and verify that a given percentage of those ballots was
27   rejected in error for “non-signature determinations” (which DSCC presumes means ballots
                                                 -20-
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 27 of 113



 1   INTERROGATORY 19:
 2          If YOU contend that the State of Arizona refusing to permit registered voters that
 3   arrive at polling places the day after an election is a “severe burden” under Anderson-
     Burdick doctrine, describe the factual and legal basis for that contention.
 4
            Response: Without waiving objections, in this lawsuit, DSCC challenges the
 5   State’s failure to extend the same cure period, as applied to signature matching
 6   requirements, to missing signatures. Necessarily, such voters have cast their mail-in ballots
     before the applicable Election Day deadline, and what is at issue is the signature verification
 7   process—not whether such voters have timely cast their ballots. DSCC does not advance
     any contentions, in this lawsuit, regarding the burdens imposed on voters who arrive at
 8   polling places the day after Election Day.
 9
            Notwithstanding this response, DSCC objects to this Request to the extent it can be
10   construed as asking DSCC to opine on the legal standard governing a claim it has not
     brought. Given the nature of the actual claims presented in this lawsuit, the requested
11   information has minimal, if any, probative worth, and any such probative worth is far
12   outweighed by the cost, burden, and intrusion of identifying such information.

13          INTERROGATORY 20:
14           If YOU contend that voters who fail to sign their mail-in ballot affidavits are more
     likely to vote for Democratic candidates than Republican candidates, describe the factual
15
     and legal basis for that contention.
16
            Response: Without waiving objections, DSCC does not advance the contention
17   that voters who fail to sign mail-in ballot affidavits have been categorically more likely to
     vote for Democratic candidates than Republican candidates over the course of Arizona state
18
     history.
19
             Notwithstanding this response, DSCC objects to this Request on the basis that it is
20   irrelevant, vague, and ambiguous. In this lawsuit, DSCC challenges the State’s failure to
     extend the same cure period, as applied to signature matching requirements, to missing
21
     signatures. DSCC does not advance an equal protection or other claim premised on
22   differential treatment of Republican and Democratic voters. The relative burden of the
     challenged law on voters intending to vote Democratic or Republican in a given election
23   (or throughout Arizona history) is not relevant to DSCC’s claim. For example, a law that
24   requires Democrats to pay $1,000 to vote would be just as unconstitutional if Republicans
     had to pay $1,100 to vote. Accordingly, the requested information has minimal, if any,
25   probative worth, and such probative worth is far outweighed by the cost, burden, and
     intrusion of identifying such information. Moreover, all ballots in Arizona are secret, and
26
     thus this information is not publicly available. In addition, the Request is vague to the extent
27   it is unclear whether it seeks information about voters in the upcoming 2020 election or
                                                  -22-
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 28 of 113



 1   Dated: July 9, 2020                   By: /s/ William B. Stafford
 2
                                                Alexis E. Danneman
 3                                              Joshua L. Boehm
                                                PERKINS COIE LLP
 4
                                                2901 North Central Avenue, Suite 2000
 5                                              Phoenix, Arizona 85012
                                                Telephone: 602.351.8000
 6                                              Facsimile: 602.648.7000
 7                                              ADanneman@perkinscoie.com
                                                JBoehm@perkinscoie.com
 8
                                                Kevin J. Hamilton
 9                                              Marc Erik Elias
10                                              William B. Stafford
                                                Sarah Langberg Schirack
11                                              Ariel Brynne Glickman
12                                              PERKINS COIE LLP
                                                700 Thirteenth Street NW, Suite 800
13                                              Washington, DC 20005
                                                Telephone: 202.654.6200
14                                              Facsimile: 202.654.6211
15                                              KHamilton@perkinscoie.com
                                                MElias@perkinscoie.com
16                                              WStafford@perkinscoie.com
17                                              SSchirack@perkinscoie.com
                                                AGlickman@perkinscoie.com
18
                                                Counsel for Plaintiffs
19
20
21
22
23
24
25
26
27
                                         -32-
28
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 29 of 113



                                       VERIFICATION
              Sara Schaumburg
       I, __________________, state that I am duly authorized by DSCC to verify the foregoing
Responses to the State’s First Set of Interrogatories. This verification represents the DSCC’s
response and not the response of any particular individual. The facts stated in the foregoing
Responses are accurate to the best of my knowledge and belief, based upon DSCC’s business
records, information provided by other employees of DSCC, and information provided to DSCC.
                                                       July 9, 2020

       Signed under the pains and penalties of perjury this __ day of July 2020.
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 30 of 113




                  EXHIBIT E
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 31 of 113



 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
 3   COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
 4   Phoenix, Arizona 85004
     T: (602) 381-5478
 5
     F: (602) 224-6020
 6   rdesai@cblawyers.com
     agaona@cblawyers.com
 7   kyost@cblawyers.com
 8
     Attorneys for Defendant Arizona Secretary of State
 9
10                                   UNITED STATES DISTRICT COURT

11                                          DISTRICT OF ARIZONA

12   The Arizona Democratic Party, et al.,                 )   No. CV-20-01143-PHX-DLR
                                                           )
13                         Plaintiffs,
                                                           )
                                                               DEFENDANT ARIZONA
14   v.                                                    )   SECRETARY OF STATE’S
                                                           )   RESPONSE TO PLAINTIFFS’ FIRST
15   Katie Hobbs, in her official capacity as              )   SET OF INTERROGATORIES
     Arizona Secretary of State, et al.,                   )
16
                                                           )
17                         Defendants.
                                                           )
                                                           )
18   State of Arizona, et al.                              )
19                         Intervenor Defendants.          )
                                                           )
20
21                   Defendant Katie Hobbs, in her official capacity as Arizona Secretary of State
22   (“Secretary”) responds to Plaintiff’s First Set of Interrogatories as follows:
23                                         GENERAL OBJECTIONS
24                   These General Objections apply to the Plaintiffs’ Interrogatories generally and to
25   each Definition, Instruction, and individual Interrogatory and, unless otherwise stated,
26   shall have the same force and effect as if set forth in full in response to each Definition,
27   Instruction, and individual Interrogatory. The fact that an objection is not listed herein
28
     {00503292.3 }
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 32 of 113



 1   does not constitute a waiver of that objection or otherwise preclude the Secretary from
 2   raising that objection at a later time.
 3                   The Secretary objects to the Definitions and Instructions, as well as each individual
 4   Interrogatory, to the extent that they are vague, ambiguous, overly broad, lacking in
 5   reasonable particularity, unreasonable or seek the discovery of information that is not
 6   relevant to the claims or defenses of any party to the action, as well as to the extent that
 7   the Interrogatories impose a burden and/or expense on the Secretary that is not
 8   proportionate to the needs of the case or that outweighs the benefit of the proposed
 9   discovery. Subject to and without waiving this objection, in responding to Plaintiffs’
10   Interrogatories, the Secretary will comply, and construe the Definitions and Instructions
11   consistently with the Federal Rules of Civil Procedure.
12                   The Secretary objects to the Interrogatories to the extent that they seek information
13   that is: (a) protected by the attorney-client privilege, the work-product doctrine, or any
14   other applicable privilege or discovery protection; (b) already in Plaintiffs’ possession,
15   custody, or control; and/or (c) publicly available or otherwise equally available to
16   Plaintiffs.
17                                  RESPONSES TO INTERROGATORIES
18                   1.     Explain why you agreed to include a provision in the draft Election
19   Procedures Manual, dated October 2019, that: “Voters must be permitted to correct
20   or confirm a[] . . . missing signature until 5:00 p.m. on the fifth business day after a
21   primary, general, or special election that includes a federal office or the third
22   business day after any other election” (“Additional Cure Period”).
23                   RESPONSE:            The Secretary objects to Interrogatory No. 1 because it is
24   vague and overbroad by making an unqualified request for all reasons “why” the
25   Secretary agreed to include the quoted provision. Subject to that objection, the Secretary
26   interprets Interrogatory No. 1 as requesting any reason that may be relevant to any party’s
27   claims or defenses in the above-entitled action.
28

     {00503292.3 }                                       -2-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 33 of 113



 1                   The Secretary agreed to include the Additional Cure Period 1 in the draft Election
 2   Procedures Manual released to the Attorney General and Governor on October 1, 2019
 3   for the following reasons:
 4                   In November 2018, the Navajo Nation, Joyce Nez, Denise Johnson, Ashley Atene,
 5   Sr., Irene Roy, Bonnie Tsosie, and Dale Smith (collectively, the “Navajo Nation
 6   Plaintiffs”) filed a voting rights lawsuit in the United States District Court for the District
 7   of Arizona against the Secretary’s predecessor, Michele Reagan, and elections officials
 8   in Apache County, Navajo County, and Coconino County. Navajo Nation, et al. v. Hobbs,
 9   et al., Case 3:18-cv-08329-DWL. After taking office in 2019, the Secretary replaced
10   Secretary Reagan as a defendant in the case.
11                   In April 2019, the Secretary resumed discussing potential settlement with the
12   Navajo Nation Plaintiffs, picking up from a discussion with the prior administration in
13   December 2018. Among other requests, the Navajo Nation Plaintiffs asked the Secretary
14   to include a rule in the Elections Procedures Manual that allows voters to “cure” missing
15   signatures on their early ballots until the fifth business day after an election that includes
16   a federal office or the third business day after any other election. The Attorney General’s
17   Office 2 represented the Secretary in Navajo Nation lawsuit, and they advised the
18   Secretary regarding her authority to enter the settlement agreement and include the
19   requested cure period in the Elections Procedures Manual.
20                   With the assistance of counsel, the Secretary entered into a Settlement Agreement
21   with the Navajo Nation Plaintiffs effective August 6, 2019 (the “Navajo Nation
22   Settlement”). Pursuant to the Navajo Nation Settlement, the Secretary agreed to “cause
23   the draft Elections Procedures Manual to contain language essentially similar to the
24   following: If a voter fails to sign an early ballot affidavit, the County Recorder or other
25
26   1
      The Secretary uses “Additional Cure Period” as that term is defined in Interrogatory
     No. 1.
27
     2
      Specifically, former Assistant Attorney General Joseph LaRue and Assistant Attorney
28   General Kara Karlson.
     {00503292.3 }                                      -3-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 34 of 113



 1   officer in charge of elections shall make reasonable efforts to contact the voter, advise the
 2   voter of the missing signature, and allow the voter to cure the deficiency. The County
 3   Recorder or other officer in charge of elections shall allow signatures to be corrected not
 4   later than the fifth business day after a primary, general, or special election that includes
 5   a federal office or the third business day after any other election.” [See Navajo Nation,
 6   Doc. 44-2]
 7                   United States District Judge Dominic W. Lanza approved the Navajo Nation
 8   Settlement and dismissed the plaintiffs’ claims against the Secretary “pursuant to . . . the
 9   terms of the Settlement Agreement and Joint Stipulation.” [Navajo Nation, Doc. 51]
10                   The Secretary entered into the Navajo Nation Settlement in good faith and with
11   intent to fully perform her obligations. The Secretary agreed to include the Additional
12   Cure Period in the draft Elections Procedures Manual pursuant to her authority to
13   “prescribe rules to achieve and maintain the maximum degree of correctness, impartiality,
14   uniformity and efficiency on the procedures for early voting and voting, and of producing,
15   distributing, collecting, counting, tabulating and storing ballots.” A.R.S. § 16-452(A).
16   The Additional Cure Period is a procedure for collecting and counting early voting
17   ballots.
18                   The Secretary believed that the Additional Cure Period for ballots with missing
19   signatures was authorized pursuant to A.R.S. § 16-550(A) and A.R.S. § 16-452. A.R.S.
20   § 16-550(A) allows voters whose ballot signatures are inconsistent with their voter
21   registration records to correct or confirm their inconsistent signatures until the fifth
22   business day after an election that includes a federal office or the third business day after
23   any other election. Because this statute is silent on the cure period for ballots with missing
24   signatures, the Secretary believed that it was within her authority under A.R.S. § 16-452
25   to fill this procedural gap and adopt the same cure period for ballots with missing
26   signatures. A.R.S. § 16-452 specifically directs the Secretary to “prescribe rules” in the
27   Elections Procedures Manual “to achieve and maintain the maximum degree of
28   correctness, impartiality, uniformity and efficiency on the procedures for early voting

     {00503292.3 }                                    -4-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 35 of 113



 1   and voting, and of producing, distributing, collecting, counting, tabulating and storing
 2   ballots.” In the Secretary’s view, there is no meaningful difference between a ballot with
 3   a missing signature and a ballot with a mismatched signature. The voter’s signature serves
 4   as a means of identity verification, and in both instances, the problem is that the voter’s
 5   identity cannot be verified—a problem that is resolved by notifying the voter and allowing
 6   them to correct the problem and verify their identity.
 7                   Further, the Elections Procedures Manual provides for the same cure period for
 8   conditional provisional ballots when a voter fails to present identification at a voting
 9   location on Election Day. See 2019 Elections Procedures Manual Ch. 9 § IV (“A voter
10   who provides no proof of identity (or invalid proof of identity) must be issued a
11   conditional provisional ballot. A.R.S. § 16-579(A)(2). In order for a conditional
12   provisional ballot to count, the voter must present an acceptable form of identification to
13   the County Recorder by 5:00 p.m. on the 5th business day following a primary, general,
14   or special election that includes an election for a federal office, or by 5:00 p.m. on the 3rd
15   business day following any other election.”). Forgetting to sign an early ballot is, in the
16   Secretary’s view, the functional equivalent of forgetting to bring identification to the
17   polls. Voters who forget to bring identification may still cast votes, but their votes only
18   count if they return during the cure period to verify their identity. The Secretary believed
19   that a consistent cure period should be available for early ballot voters who forget to
20   provide their signature (i.e., identification) on the ballot affidavit.
21                   To that end, the Secretary agreed to include the Additional Cure Period in the
22   Elections Procedure Manual to ensure uniformity, efficiency, and impartiality by
23   adopting identical time periods for voters to “cure” early ballots with “mismatched”
24   signatures, early ballots with “missing” signatures, and conditional provisional ballots.
25   The Secretary believed that adopting uniform cure procedures would benefit Arizona’s
26   voters by reducing voter confusion and by ensuring that eligible voters are not excluded
27   from the democratic process simply because they forgot to sign their name or
28   misunderstood the instructions on their ballots. The Secretary also felt that statewide

     {00503292.3 }                                    -5-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 36 of 113



 1   uniform procedures for curing early ballots with missing signatures would not impose a
 2   significant burden on county election officials, because all counties already were required
 3   to employ a post-election cure period for mismatched signatures and conditional
 4   provisional ballots, see 2014 and 2019 Elections Procedures Manuals; A.R.S. § 16-
 5   550(A). However, the counties were inconsistent in the way they handled early ballots
 6   with missing signatures. Therefore, the Secretary further believed that including the
 7   Additional Cure Period for ballots with missing signatures would “achieve and maintain
 8   the maximum degree of correctness” by increasing consistency across the counties and
 9   ensuring that more eligible voters’ ballots are actually counted in the election.
10                   2.    Explain how you believed that the Additional Cure Period “achieve[d]
11   and maintain[ed] the maximum degree of correctness, impartiality, uniformity and
12   efficiency on the procedures for early voting and voting, and of producing,
13   distributing, collecting, counting, tabulating and storing ballots” as required by
14   A.R.S. § 16-452.
15                   RESPONSE:           The Secretary was advised by counsel, the Attorney
16   General’s Office, regarding her authority under A.R.S. § 16-452 to include the Additional
17   Cure Period in the Elections Procedures Manual.
18                   The Secretary believed that the Additional Cure Period for ballots with missing
19   signatures was authorized pursuant to A.R.S. § 16-550(A) and A.R.S. § 16-452. A.R.S.
20   § 16-550(A) allows voters whose ballot signatures are inconsistent with their voter
21   registration records to correct or confirm their inconsistent signatures until the fifth
22   business day after an election that includes a federal office or the third business day after
23   any other election. Because this statute is silent on the cure period for ballots with missing
24   signatures, the Secretary believed that it was within her authority under A.R.S. § 16-452
25   to fill this procedural gap and adopt the same cure period for ballots with missing
26   signatures. A.R.S. § 16-452 specifically directs the Secretary “prescribe rules” in the
27   Elections Procedures Manual “to achieve and maintain the maximum degree of
28   correctness, impartiality, uniformity and efficiency on the procedures for early voting and

     {00503292.3 }                                    -6-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 37 of 113



 1   voting, and of producing, distributing, collecting, counting, tabulating and storing
 2   ballots.” In the Secretary’s view, there is no meaningful difference between a ballot with
 3   a missing signature and a ballot with a mismatched signature. In both instances, the
 4   problem is that the voter’s identity cannot be verified—a problem that is resolved by
 5   notifying the voter and allowing them to verify their identity.
 6                   Further, the Elections Procedures Manual provides for the same cure period for
 7   conditional provisional ballots when a voter fails to present identification at a voting
 8   location on an election day. See 2019 Elections Procedures Manual Ch. 9 § IV (“A voter
 9   who provides no proof of identity (or invalid proof of identity) must be issued a
10   conditional provisional ballot. A.R.S. § 16-579(A)(2). In order for a conditional
11   provisional ballot to count, the voter must present an acceptable form of identification to
12   the County Recorder by 5:00 p.m. on the 5th business day following a primary, general,
13   or special election that includes an election for a federal office, or by 5:00 p.m. on the 3rd
14   business day following any other election.”). Forgetting to sign an early ballot is, in the
15   Secretary’s view, the functional equivalent of forgetting to bring identification to the
16   polls. Voters who forget to bring identification may still cast votes, but their votes only
17   count if they return during the cure period to verify their identity. The Secretary believed
18   that the same should be true for early ballot voters who forget their signature (i.e.,
19   identification).
20                   To that end, the Secretary agreed to include the Additional Cure Period in the
21   Elections Procedure Manual to ensure uniformity, efficiency, and impartiality by
22   adopting identical time periods for voters to “cure” early ballots with “mismatched”
23   signatures, early ballots with “missing” signatures, and conditional provisional ballots.
24   The Secretary believed that adopting uniform cure procedures would benefit Arizona’s
25   voters by reducing voter confusion and by ensuring that eligible voters are not excluded
26   from the democratic process simply because they forgot to sign their name or
27   misunderstood the instructions on their ballots. The Secretary also felt that statewide
28   uniform procedures for curing early ballots with missing signatures would not impose a

     {00503292.3 }                                    -7-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 38 of 113



 1   significant burden on county election officials, because all counties already were required
 2   to employ a post-election cure period for mismatched signatures and conditional
 3   provisional ballots, see 2014 and 2019 Elections Procedures Manuals; A.R.S. § 16-
 4   550(A). However, the counties were inconsistent in the way they handled early ballots
 5   with missing signatures. Therefore, the Secretary further believed that including the
 6   Additional Cure Period for ballots with missing signatures would “achieve and maintain
 7   the maximum degree of correctness” by ensuring that more eligible voters’ ballots are
 8   actually counted in the election.
 9                   3.    Identify what burdens, if any, you anticipated the Additional Cure
10   Period would impose on any election officials or the State of Arizona.
11                   RESPONSE:           The Secretary objects to the term “burdens” as vague and
12   ambiguous. Subject to that objection, and construing the term “burdens” according to its
13   ordinary meaning, the Secretary anticipated that the Additional Cure Period would
14   presumably result in more voters curing their early ballots after an election day, which
15   would require county elections officials to process those cured ballots. However, because
16   the counties already were required to handle the “cure” process for early ballots with
17   mismatched signatures and conditional provisional ballots, the Secretary anticipated that
18   the Additional Cure Period would not cause any significant increase in costs or resources.
19                   Some counties have indicated that the Additional Cure Period would not cause an
20   administrative burden at all. For example, election officials in Apache County, Navajo
21   County, and Coconino County—all of whom entered into their own settlement
22   agreements with the Navajo Nation Plaintiffs—have indicated that they would prefer to
23   adopt the Additional Cure Period. Other county officials have expressed that they would
24   prefer not to adopt the Additional Cure Period. For example, the Secretary is aware that
25   Pima County Recorder F. Ann Rodriguez has publicly opposed the Additional Cure
26   Period.
27                   4.    Identify why you believed that the benefits of including the Additional
28   Cure Period outweighed any burdens identified in your response to Interrogatory

     {00503292.3 }                                    -8-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 39 of 113



 1   No. 3, such that you included the Additional Cure Period in the October 2019 draft
 2   Elections Procedure Manual.
 3                   RESPONSE:           The Secretary objects to the terms “benefits,” “burdens,” and
 4   “outweighed” as vague and ambiguous. Subject to that objection, and construing these
 5   terms according to their ordinary meanings, the Secretary responds as follows:
 6                   In the Secretary’s view, there is no meaningful difference between a ballot with a
 7   missing signature and a ballot with a mismatched signature. The voter’s signature serves
 8   as a means of identity verification, and whether the voter’s signature is missing or deemed
 9   a mismatch, the problem is that the voter’s identity cannot be verified—a problem that is
10   resolved by notifying the voter and allowing them to resolve the deficiency. Because
11   A.R.S. § 16-550(A) is silent on the cure period for ballots with missing signatures, the
12   Secretary believed that it was within her authority under A.R.S. § 16-452 to adopt uniform
13   cure periods for ballots with missing signatures and ballots with inconsistent signatures.
14   It is also the Secretary’s view that forgetting to sign an early ballot is the functional
15   equivalent of forgetting to bring identification to the polls on Election Day. The Secretary
16   thus believed that it was within her authority under A.R.S. § 16-452 to adopt a uniform
17   post-election cure period for early ballot voters who forgot to provide their signature (i.e.,
18   identification) on the early ballot affidavit and conditional provisional ballot voters who
19   forgot to bring identification on Election Day. See 2019 Elections Procedures Manual
20   Ch. 9 § IV.
21                   The Secretary believed that the Additional Cure Period in the Elections Procedures
22   Manual would ensure uniformity, efficiency, and impartiality by adopting identical time
23   periods for voters to “cure” early ballots with “mismatched” signatures, early ballots with
24   “missing” signatures, and conditional provisional ballots. The Secretary believed that
25   adopting uniform cure procedures would benefit Arizona’s voters by reducing voter
26   confusion and by ensuring that eligible voters are not excluded from the democratic
27   process simply because they forgot to sign their name or misunderstood the instructions
28   on their ballots. The Secretary also felt that statewide uniform procedures for curing early

     {00503292.3 }                                      -9-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 40 of 113



 1   ballots with missing signatures would not impose a significant burden on county election
 2   officials, because all counties already were required to employ a post-election cure period
 3   for mismatched signatures and conditional provisional ballots, see 2014 and 2019
 4   Elections Procedures Manuals; A.R.S. § 16-550(A). However, the counties were
 5   inconsistent in the way they handled early ballots with missing signatures. Therefore, the
 6   Secretary further believed that the Additional Cure Period for ballots with missing
 7   signatures would “achieve and maintain the maximum degree of correctness” by ensuring
 8   that more eligible voters’ ballots are actually counted in the election.
 9                   The Secretary believed that county officials could feasibly implement the
10   Additional Cure Period with existing resources. To be sure, the Secretary anticipated that
11   the Additional Cure Period would presumably result in more voters curing their early
12   ballots after Election Day, which would require county elections officials to process those
13   cured ballots. But the counties already were required to implement a post-election “cure”
14   process for early ballots with mismatched signatures and conditional provisional ballots,
15   so the Secretary anticipated that the Additional Cure Period would not cause any
16   significant increase in costs or resources. Some counties have indicated that the
17   Additional Cure Period would not cause an administrative burden at all. For example,
18   election officials in Apache County, Navajo County, and Coconino County—all of whom
19   entered into their own settlement agreements with the Navajo Nation Plaintiffs—have
20   indicated that they would prefer to adopt the Additional Cure Period.
21                   5.    Explain why the Additional Cure Period is not included in the final
22   Elections Procedure Manual, which went into effect on December 20, 2019 (“Final
23   Manual”).
24                   RESPONSE:         The Secretary objects to Interrogatory No. 5 because it is
25   vague and overbroad by making an unqualified request for all reasons “why” the
26   Additional Cure Period was not included in the final Elections Procedures Manual.
27   Subject to that objection, the Secretary interprets Interrogatory No. 5 as requesting any
28

     {00503292.3 }                                 -10-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 41 of 113



 1   reason that may be relevant to any party’s claims or defenses in the above-entitled action,
 2   and responds as follows:
 3                   Under A.R.S. § 16-452(B), the Elections Procedures Manual must “be issued not
 4   later than December 31 of each odd-numbered year immediately preceding the general
 5   election,” and it must first “be approved by the governor and the attorney general.” The
 6   Secretary is required to “submit the manual to the governor and the attorney general not
 7   later than October 1 of the year before each general election.” Id. On October 1, 2019, the
 8   Secretary sent the Attorney General and the Governor a draft Elections Procedures
 9   Manual that included the Additional Cure Period.
10                   On November 12, 2020, Evan Daniels, on behalf of the Attorney General’s Office,
11   sent a revised draft Elections Procedures Manual to Assistant Secretary of State Allie
12   Bones and Election Services Director Sambo (Bo) Dul. The Attorney General’s Office
13   included a spreadsheet explaining the purpose of each revision, and a cover letter that
14   categorized the revisions as “critical,” “important,” “recommendations,” or “discussion
15   items.” The “critical” items were described as “[i]nstances where the draft Manual
16   violates or conflicts with statutory provisions, exceeds statutory authority, or fails to
17   address the Manual’s statutory requirements.” In the revised draft, the Attorney General’s
18   Office made the following revisions to the Additional Cure Period:
19                   If not satisfied that the signatures were made by the same person or if the
                     early ballot affidavit is missing a signature, the County Recorder shall make
20
                     a reasonable and meaningful attempt to contact the voter via mail, phone,
21                   text message, and/or email, notify the voter of the inconsistent signature,
                     and allow the voter to provide, correct, or confirm the signature. The
22                   County Recorder shall attempt to contact the voter as soon as practicable
23                   using any contact information available in the voter’s record and any other
                     source reasonably available to the County Recorder.
24
                     Voters must be permitted to correct or confirm an inconsistent or missing
25                   signature until 5:00 p.m. on the fifth business day after a primary, general,
26                   or special election that includes a federal office or the third business day
                     after any other election. For the purposes of determining the applicable
27                   signature cure deadline,: (i) the PPE is considered a federal election; and
28                   (ii) for counties that operate under a four-day workweek, only days on

     {00503292.3 }                                      -11-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 42 of 113



 1                   which the applicable county office is open for business are considered
                     “business days.”.
 2
 3                   If the early ballot affidavit is not signed, the County Recorder shall reject
                     the ballot. The County Recorder shall then make a reasonable and
 4                   meaningful attempt to contact the voter via mail, phone, text message,
 5                   and/or email, to notify the voter the ballot was rejected and provide the voter
                     an opportunity to cast a replacement early or provisional ballot before
 6                   7:00pm on Election Day. The County Recorder shall attempt to contact the
                     voter as soon as practicable using any contact information available in the
 7
                     voter’s record and any other source reasonably available to the County
 8                   Recorder. Neither replacement ballots nor provisional ballots can be issued
                     after 7:00pm on Election Day.
 9
10                   The Attorney General’s Office labeled these revisions as “critical” in the
11   accompanying spreadsheet, and claimed that allowing a voter to “cure” an unsigned early
12   ballot violates Arizona law. The Attorney General’s office insisted that the unsigned
13   ballot must be rejected and a “[n]ew ballot must be issued and received before the close
14   of elections.”
15                   The Secretary believed that the Attorney General’s proposed requirement that
16   elections officials automatically “reject” an early ballot with a missing signature would
17   create an unnecessary barrier for voters to ensure their ballot is counted. Refusing to allow
18   voters to cure their unsigned ballots would prevent eligible voters from having their votes
19   counted simply because they misunderstood the instructions or forgot to sign their ballots.
20   The Secretary’s Office provided notes in the Attorney General’s spreadsheet explaining
21   that: the Additional Cure Period is not prohibited by Arizona law; the relevant statute is
22   silent on the cure period for early ballots with missing signatures; the Secretary has
23   authority to fill in that procedural gap through the Elections Procedures Manual; and the
24   Secretary has an obligation to include the Additional Cure Period under the Navajo Nation
25   Settlement. The Secretary’s Office further explained that the Additional Cure Period
26   would establish uniformity among the counties, and the Attorney General’s position
27   would needlessly disenfranchise voters.
28

     {00503292.3 }                                       -12-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 43 of 113



 1                   The Additional Cure Period ultimately became one of the final points of
 2   disagreement in the Attorney General’s review, and he refused to approve the Elections
 3   Procedures Manual with the Additional Cure Period. 3 While the Attorney General does
 4   not have the final say on the draft, the Secretary cannot issue the final Elections
 5   Procedures Manual without his approval. A.R.S. § 16-452(B). Indeed, the Attorney
 6   General refused to approve the draft manual in 2018, so the Elections Procedures Manual
 7   had not been updated since 2014. The Secretary decided that it was in the best interest of
 8   Arizona’s voters that their elections officials rely on an updated manual as they head into
 9   an important election year.
10                   On December 17, 2019, Allie Bones, Bo Dul, and William Gaona from the
11   Secretary’s Office had a final meeting with Joseph Kanefield, Beau Roysden, Evan
12   Daniels, and Jennifer Wright from the Attorney General’s Office and Anni Foster and
13   Daniel Ruiz from the Governor’s Office to negotiate the final revisions to the Elections
14   Procedures Manual. In the end, to get the Attorney General to approve the manual, the
15   Secretary accepted his removal of the Additional Cure Period, but she revised his new
16   proposed language to instead allow voters to “cure the missing signature or cast a
17   replacement ballot before 7:00pm on Election Day.” 2019 Elections Procedures Manual
18   Ch. 2 § VI.A.1. The Secretary believed that an updated Elections Procedures Manual was
19   too important to abandon over a disagreement on the issue, the 7:00pm Election Day cure
20   period was better for voters than no cure period at all as the Attorney General initially
21   insisted, and the availability of a post-election cure period could be further addressed in
22   subsequent litigation by the Navajo Nation or other plaintiffs or through legislation.
23
24
25   3
      The Arizona Capitol Times reported that “an aide to [Attorney General] Brnovich said
     he will provide his approval only if the manual removes the language about voters being
26   able to cure their ballots after Election Day.” Howard Fischer, Navajo Nation threatens
27   AG with lawsuit over elections procedures, Ariz. Capitol Times (Dec. 18, 2019),
     https://azcapitoltimes.com/news/2019/12/18/navajo-nation-threatens-ag-with-lawsuit-
28   over-elections-procedures/.
     {00503292.3 }                                -13-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 44 of 113



 1                   6.    Aside from anyone in your office, identify the individuals or entities
 2   involved in preventing the Additional Cure Period from being included in the Final
 3   Manual.
 4                   RESPONSE:           The Secretary objects to Interrogatory No. 6 because the term
 5   “involved in preventing” is vague, ambiguous, and overbroad. Subject to that objection,
 6   the Secretary identifies the following individuals and entities:
 7                   The Office of the Attorney General
                     2005 N. Central Avenue
 8
                     Phoenix, Arizona 85004
 9                   Telephone: (602) 542-5200

10                   Mark Brnovich, Arizona Attorney General
11                   2005 N. Central Avenue
                     Phoenix, Arizona 85004
12                   Telephone: (602) 542-5200
13                   Joseph Kanefield, Chief Deputy and Chief of Staff
14                   2005 N. Central Avenue
                     Phoenix, Arizona 85004
15                   Telephone: (602) 542-5200
16
                     Beau Roysden, Appeals and Constitutional Litigation Division Chief
17                   2005 N. Central Avenue
                     Phoenix, Arizona 85004
18                   Telephone: (602) 542-5200
19
                     Evan Daniels, Assistant Attorney General
20                   2005 N. Central Avenue
21                   Phoenix, Arizona 85004
                     Telephone: (602) 542-5200
22
                     Jennifer Wright, Assistant Attorney General
23                   2005 N. Central Avenue
24                   Phoenix, Arizona 85004
                     Telephone: (602) 542-5200
25
26                   These attorneys participated in reviewing the draft Elections Procedures manual,
27   and they refused to approve the Elections Procedures Manual with the Additional Cure
28   Period.

     {00503292.3 }                                    -14-
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 45 of 113



 1                   7.     As to the individuals referenced in Interrogatory No. 6, explain any
 2   justifications they provided you for not including the Additional Cure Period in the
 3   Final Manual.
 4                   RESPONSE:            The attorneys at the Attorney General’s Office referenced in
 5   Interrogatory No. 6 provided the following justifications for refusing to approve the
 6   Elections Procedures Manual with the Additional Cure Period:
 7                   They claimed that the Additional Cure Period violates A.R.S. §§ 16-548(A), 16-
 8   552(B), and 16-566(B).
 9                   They claimed that it “is not possible” for a voter to confirm that a ballot with no
10   signature is the voter’s ballot.
11                   They claimed that the Additional Cure Period violates the statutory intent and
12   legislative history of A.R.S. § 16-550(A), because the legislature amended a prior draft
13   of the bill to exclude the word “missing” from the final enacted statute.
14                   DATED this 9th day of July, 2020.
15                                                      COPPERSMITH BROCKELMAN PLC
16
                                                        By /s/ Roopali H. Desai
17                                                            Roopali H. Desai
                                                              D. Andrew Gaona
18                                                            Kristen Yost
19                                                      Attorneys for Defendant Katie Hobbs
20
21
22
23
24
25
26
27
28

     {00503292.3 }                                     -15-
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 46 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 47 of 113




                  EXHIBIT F
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 48 of 113




 1
      MICHAEL B. WHITING
 2    APACHE COUNTY ATTORNEY
      Joseph D. Young (024027)
 3    Chief Deputy County Attorney
      P.O. Box 637
 4
      St. Johns, AZ 85936
 5    Telephone: (928) 337-7560
      jyoung@apachelaw.net
 6    groupmail@apachelaw.net
 7
      Attorney for Apache County Recorder, Edison J. Wauneka
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                                   FOR THE DISTRICT OF ARIZONA

11
     Arizona Democratic Party, et al.,
12                                                   Case No: 2:20-CV-01143-PHX-DLR
                     Plaintiffs,
13
                                                         APACHE COUNTY RECORDER,
14   vs.                                               EDISON WAUNEKA’S RESPONSE TO
15
                                                           THE STATE'S FIRST SET OF
      Katie Hobbs, et al.,
                                                            INTERROGATORIES AND
16                                                        REQUEST FOR PRODUCTION
17                   Defendant(s),

18

19

20           Defendant Apache County Recorder, Edison Wauneka, by and through the undersigned
21   counsel, hereby responds to the State's First Set of Interrogatories and Requests for Production
22   on the above referenced manner as follows:
23   //
24
     //
25

26   //
27
     //
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 49 of 113



                                RESPONSE TO INTERROGATORIES
 1

 2   INTERROGATORY 1:
 3
     Describe in detail the policies and procedures YOU will use, or the actions YOU will take, for
     the 2020 general election to address mail-in ballots missing the respective voter's signature.
 4

 5   RESPONSE TO INTERROGATORY 1:
     Upon receiving a mail-in ballot with a missing signature, the following steps are taken:
 6

 7      1. Highlight the signature region of the back of the affidavit envelope. Place a big red sign
           here flag on the signature area.
 8
        2. Fill out control sheet with phone number and email address and letter sent date.
 9      3. Attempt to call the voter to advise them that they did not sign the ballot affidavit and that
10
           the ballot will be sent back to them for signature. Also, inform them that the ballot must
           be back in our office or an Apache county polling place by 7 pm on election day. Always
11         leave a message if possible. Make a note on the control sheet if you communicated with
12         the voter.
        4. Email the voter that they did not sign the ballot affidavit and that we will be sending the
13
           ballot back to them to sign. Also, advise them that the ballot must be back in our office or
14         an Apache County polling location by 7 pm on election day. Make a note on the control
           sheet that you emailed voter on the control sheet.
15
        5. Print out the label and send ballot back to the voter with the letter explaining that they
16         must sign the ballot affidavit and that the ballot must be back in our office not later than 7
           pm on election day or dropped off at any Apache County polling location. Make a note
17
           on control sheet the date you sent the letter.
18      6. Seven days before the election, we are unable to send ballots back to the voter. This is
19         due to the mail time and the fact the voter will not receive the ballot in time to sign and to
           return. Call and email the voter each day to inform them that they must come in and sign
20
           their ballot.
21      7. Call voters once a week that have not returned a ballot. Make a note on control sheet that
           you attempted to call voter again.
22
        8. Email voter once a week that has not returned ballot. Make a note on the control sheet
23         that you emailed the voter again.
        9. Pull control sheet for voters that have returned their ballot this way we know which
24
           voters to keep calling and emailing.
25

26   INTERROGATORY 2:
     Describe in detail the voter assistance programs you have implemented or will implement for the
27   2020 general election, including for those voters with disabilities or language difficulties.
28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 50 of 113



     RESPONSE TO INTERROGATORY 2:
 1
       1. Voters may be accompanied by a person of the voter’s choice during any part of the
 2        voting process.
 3
       2. Voters may request assistance from a third-party or from members of the election board
          (two members of opposite party). If a voter requests this assistance the following are the
 4        steps:
 5            a. Jointly accompany the voter to the voting booth or accessible voting equipment.
              b. Audibly read the candidates names for each office, including party designations
 6
                  and the number to elect.
 7            c. Audibly read the information pertaining to any ballot measures.
              d. Ask the voter what candidates and issues the voter desires to vote for.
 8
              e. If the voter requests, instruct the voter on how to operate the accessible voting
 9                equipment, including what to expect from the audio recorded instructions and
10
                  what keys to use to maneuver through the screens.
                       i. Those assisting a voter, upon the voters request, may not attempt to
11                         influence a voter in their choice of candidates or issues, or suggest or
12                         recommend a vote for a candidate or issue
                      ii. Poll Workers should speak loud enough to assist the voter while
13
                           maintaining the voter’s privacy as much as possible.
14     3. Translators are available for use by the voter.
       4. The Accessible Voting equipment is available for use, which assists voters with
15
          disabilities or language difficulties. English, Spanish and Navajo Translations are
16        available on the Accessible Voting equipment.
       5. Curbside voting is available to voters with disabilities, senior citizens and any other voter
17
          that requests this assistance.
18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 51 of 113




 1
                         RESPONSE TO REQUESTS FOR PRODUCTION
 2

 3
     REQUEST FOR PRODUCTION 1:
     Produce any DOCUMENTS, including written policies and procedures, YOU relied upon in
 4   answering the above Interrogatories.
 5
     RESPONSE REQUEST FOR PRODUCTION 1:
 6

 7   DOCUMENTS RELIED ON FOR INTERROGATORY 1:
     1. 2019 Election Procedures Manual
 8
     2. Settlement Agreement between Navajo Nation and Apache County.
 9

10
     DOCUMENTS RELIED ON FOR INTERROGATORY 2:
     1. 2019 Election Procedures Manual
11

12   These above listed documents are attached hereto.

13

14

15                 RESPECTFULLY SUBMITTED this 22nd day of July, 2020.
16

17
                                                         Michael B. Whiting
                                                         Apache County Attorney
18

19
                                                         _/s/ Joseph Young__________
20                                                       Joseph D. Young
                                                         Chief Deputy County Attorney
21

22

23

24

25

26

27

28
     Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 52 of 113




 1
                                    CERTIFICATE OF SERVICE
 2

 3
             I hereby certify that the foregoing document was electronically filed and served through
 4    the CM/ECF system this 22nd day of July, 2020.
 5

 6   By: _/s/ Joseph D. Young__________
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 53 of 113




                  EXHIBIT G
                                 PROBLEM
             Case 2:20-cv-01143-DLR      BALLOT
                                     Document   CONTROL
                                              85-6 FiledSHEET
                                                         08/03/20 Page 54 of 113
VOTER:                                         _____VR#:                  STAFF:              DATE:   __
                                                    ND
_____NO AFFIDAVIT          _____UNABLE TO VERIFY / 2 CHECKER INITIALS____________
_____NO BALLOT
_____NO SIGNATURE          _____SPOUSE/HOUSEHOLD MEMBER MIX‐UP        Date file checked________
_____SIGNED POA            NAME:                                      ________VR#__________           _
_____VOTER ASSISTED        EARLY BALLOT REQUESTED: Y / N EB RETURNED: Yes Date:__________ / No
PHONE #1                         PHONE #2                           PHONE #3
VOTER EMAIL:_________________________________________________________SENT:___________________________
CALL 1:DATE/TIME                 CONTACT: Y / N   MSG LEFT: Y / Not Available    DATE LETTER SENT:

CALL 2:DATE/TIME                 CONTACT: Y / N   MSG LEFT: Y / Not Available

CALL 3:DATE/TIME                 CONTACT: Y / N   MSG LEFT: Y / Not Available

RESOLUTION – DATE:__________________                    DISQUALFIED
☐SIGNATURE ACCEPTED                                     REASON_______________________________________
☐CONFIRMED SIGNATURE WITH VOTER                         ______________________________________________
☐ASSISTED CONFIRMED WITH VOTER                          ______________________________________________
☐SPOUSE/HOUSEHOLD MATCHED UP
                                                        SIGN______________________________DATE_______
IN PROBLEM BLT TRACKER DATE:      RESOLVED

SIGNATURE OF VOTER STAFF RESOLVING:                                      DATE:



                                      PROBLEM BALLOT CONTROL SHEET
VOTER:                                         _____VR#:                    STAFF:            DATE:   __
_____NO AFFIDAVIT          _____UNABLE TO VERIFY / 2ND CHECKER INITIALS____________
_____NO BALLOT
_____NO SIGNATURE          _____SPOUSE/HOUSEHOLD MEMBER MIX‐UP         Date file checked________
_____SIGNED POA            NAME:                                      _______VR#__________            _
_____VOTER ASSISTED        EARLY BALLOT REQUESTED: Y / N EB RETURNED: Yes Date:___________ / No
PHONE #1                         PHONE #2                           PHONE #3
VOTER EMAIL:_________________________________________________________SENT:___________________________
CALL 1:DATE/TIME                 CONTACT: Y / N   MSG LEFT: Y / Not Available    DATE LETTER SENT:

CALL 2:DATE/TIME                 CONTACT: Y / N   MSG LEFT: Y / Not Available

CALL 3:DATE/TIME                 CONTACT: Y / N   MSG LEFT: Y / Not Available

RESOLUTION – DATE:__________                            DISQUALFIED
☐SIGNATURE ACCEPTED                                     REASON_______________________________________
☐CONFIRMED SIGNATURE WITH VOTER                         ______________________________________________
☐ASSISTED CONFIRMED WITH VOTER                          ______________________________________________
☐SPOUSE/HOUSEHOLD MATCHED UP
                                                        SIGN______________________________DATE_______
IN PROBLEM BLT TRACKER DATE:    RESOLVED

SIGNATURE OF VOTER STAFF RESOLVING:                                      DATE:
Rev 1/5/16
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 55 of 113




                  EXHIBIT H
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 56 of 113




                                                   1 WILLIAM P. RING
                                                     COCONINO COUNTY ATTORNEY
                                                   2 State Bar No. 012860
                                                     Rose Winkeler
                                                   3 Deputy County Attorney
                                                     State Bar No. 025023
                                                   4 110 E. Cherry Ave.
                                                     Flagstaff, Arizona 86001
                                                   5 (928) 679-8200
                                                     rwinkeler@coconino.az.gov
                                                   6 Attorney for Coconino County

                                                   7                      IN THE UNITED STATES DISTRICT COURT

                                                   8                              FOR THE DISTRICT OF ARIZONA

                                                   9    The Arizona Democratic Party, et al.,      No. CV-20-01143-PHX-DLR
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                  10                           Plaintiffs,
                      110 E. CHERRY AVENUE
WILLIAM P. RING


                           (928) 679-8200




                                                  11    v.                                             DEFENDANT, COCONINO COUNTY
                                                                                                      RECORDER’S RESPONSE TO STATE’S
                                                  12    Katie Hobbs, et al.,                           FIRST SET OF INTERROGATORIES,
                                                                                                        REQUESTS FOR ADMISSION AND
                                                  13                           Defendants.               REQUESTS FOR PRODUCTION

                                                  14

                                                  15

                                                  16          Defendant, Patty Hansen, in her official capacity as the Coconino County Recorder

                                                  17 (the “Coconino County Recorder”) responds to Defendant, the State of Arizona’s “First

                                                  18 Set of Interrogatories, Requests For Admission And Requests For Production.” Defendant,

                                                  19 Coconino County Recorder notes that the requests by the State of Arizona (the “State”)

                                                  20 only includes Interrogatories and Requests for Production. In accordance with Rule 33.1

                                                  21

                                                  22
                                                                                                  1
                                                  23
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 57 of 113




                                                   1 of the Local Rules of Practice and Procedure of the U.S. District Court for the District of

                                                   2 Arizona (“LRCiv”) and the Federal Rules of Civil Procedure (“FRCP”), Rules 33 and 34,

                                                   3 the Coconino County Recorder responds to the State’s First Set of Interrogatories and First

                                                   4 Set of Request for Production as follows:

                                                   5

                                                   6                                   INTERROGATORIES

                                                   7 INTERROGATORY 1:

                                                   8         Describe in detail the policies and procedures YOU will use, or the actions YOU

                                                   9 will take, for the 2020 general election to address mail-in ballots missing the respective
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                  10 voter’s signature.
                      110 E. CHERRY AVENUE
WILLIAM P. RING


                           (928) 679-8200




                                                  11 RESPONSE TO INTERROGATORY 1:

                                                  12         The Coconino County Recorder responds regarding policies and procedures that

                                                  13 will be used or actions she will take for the 2020 general election to address mail-in

                                                  14 ballots missing the respective voter’s signature as follows:

                                                  15         Staff who process early ballots are instructed to follow the below procedures up to

                                                  16 the day of the election as time allows: Early ballots that are unsigned will need follow up.

                                                  17 The ballot affidavit envelope must be signed before the ballot may be submitted for

                                                  18 counting.

                                                  19      Start with the ballots received earliest and process new unsigned ballots daily.

                                                  20      1) Pull up the voter’s record based on the information on the ballot envelope.

                                                  21

                                                  22
                                                                                                    2
                                                  23
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 58 of 113




                                                  1       2) Fill out a green problem sheet. If there is a phone number on the envelope, use

                                                  2          that. Otherwise use the phone number or email on the voter record if there is one.

                                                  3       3) Fill out the unsigned ballot tracking spreadsheet.

                                                  4       4) If there is a phone number, call the voter.

                                                  5              a. Suggested script if speaking to or emailing the voter: “We are unable to

                                                  6                 process the early ballot you submitted for the <date and name of the

                                                  7                 election> because the ballot affidavit envelope was not signed. We need

                                                  8                 your signature before we can submit your ballot for counting. You may

                                                  9                 make an appointment to come in to our office at 110 East Cherry Avenue to
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                  10                sign your ballot affidavit, or we can mail you a replacement ballot.”
                      110 E. CHERRY AVENUE
WILLIAM P. RING


                           (928) 679-8200




                                                  11             b. Suggested script if leaving a message: “This message is regarding the early

                                                  12                ballot you submitted for the <date and name of the election>. Please call

                                                  13                (your phone #) at your earliest convenience.”

                                                  14      5) Fill out the green problem sheet and ballot tracking spreadsheet with your actions.

                                                  15      6) Clip the green problem sheet to the ballot and keep them alphabetized for

                                                  16         reference.

                                                  17      7) If a phone message is left, or the phone number is invalid or not provided, email

                                                  18         the voter if there is an email address.

                                                  19      8) If the voter does not respond within one business day, send a letter.

                                                  20

                                                  21

                                                  22
                                                                                                       3
                                                  23
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 59 of 113




                                                   1      9) The issue is “resolved” once direct (phone, email, or in person) contact is made

                                                   2         with the voter, or a letter is sent.

                                                   3 ////

                                                   4 INTERROGATORY 2:

                                                   5         Describe in detail the voter assistance programs you have implemented or will

                                                   6 implement for the 2020 general election, including for those voters with disabilities or

                                                   7 language difficulties.

                                                   8 RESPONSE TO INTERROGATORY 2:

                                                   9         The Coconino County Recorder responds regarding the voter assistance programs
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                  10 that have been implemented or will be implemented for the for the 2020 general election,
                      110 E. CHERRY AVENUE
WILLIAM P. RING


                           (928) 679-8200




                                                  11 including for those voters with disabilities or language difficulties as follows:

                                                  12         1. We are utilizing our office’s website to provide voting assistance information.

                                                  13            Because of the current COVID 19 crisis we have stopped doing in-person

                                                  14            presentations. The Navajo Nation has discontinued their Chapter meetings so

                                                  15            we are unable to do Chapter meeting presentations.

                                                  16         2. We have been running radio ads to provide information in the Navajo language

                                                  17            to Navajo voters about important election deadlines and information. We are

                                                  18            also running English language radio ads about voting throughout the county.

                                                  19         3. We are purchasing a “Voting Within Reach” trailer that we will be taking to

                                                  20            several locations in our county. This trailer will be a mobile elections office.

                                                  21

                                                  22
                                                                                                    4
                                                  23
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 60 of 113




                                                  1             We will be providing voter assistance at these locations. We are also providing

                                                  2             curbside assistance at these locations so people do not need to get out of

                                                  3             vehicles.

                                                  4          4. We are implementing door-to-door voting assistance in the Supai Village on

                                                  5             the Havasupai Reservation because they are in a lock down situation because

                                                  6             of COVID. We are in the process of hiring two members in the village and

                                                  7             training them through Zoom. They will go door-to-door to assist people with

                                                  8             voter registration and early voting. We have been working with the legal

                                                  9             council to the tribe and the tribal council to implement these activities.
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                  10         5. The county recorder have done several voter information presentations for
                      110 E. CHERRY AVENUE
WILLIAM P. RING


                           (928) 679-8200




                                                  11            meetings and Facebook live events via Zoom. These include special district

                                                  12            meetings, neighborhood watch meetings, Lantinx and Native American

                                                  13            organizations events.

                                                  14         6. The county recorder has also been having regular Zoom meetings with

                                                  15            representatives from several voting advocacy organizations, which include

                                                  16            disability rights and Native American rights organizations, to provide up-to-

                                                  17            date voting information. They have been disseminating this information to

                                                  18            their membership.

                                                  19         7. We have been using Twitter to post voting information. We are also sending

                                                  20            press releases to the media about election deadlines and information.

                                                  21

                                                  22
                                                                                                   5
                                                  23
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 61 of 113




                                                   1 ////

                                                   2 ////

                                                   3 ////

                                                   4                            REQUESTS FOR PRODUCTION

                                                   5 REQUEST FOR PRODUCTION 1:

                                                   6         Produce any DOCUMENTS, including written policies and procedures, YOU

                                                   7 relied upon in answering the above Interrogatories.

                                                   8 RESPONSE TO REQUEST FOR PRODUCTION 1:

                                                   9         Please see electronically produced documents attached hereto.
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                  10
                      110 E. CHERRY AVENUE
WILLIAM P. RING


                           (928) 679-8200




                                                  11         The executed Declaration of Coconino County Recorder, Patty Hansen in Lieu of

                                                  12 Verification, pursuant to 28 U.S.C. § 1746 is attached hereto and incorporated herein.

                                                  13         DATED: July 9, 2020

                                                  14                                                  WILLIAM P. RING
                                                                                                      Coconino County Attorney
                                                  15
                                                                                                      /s/ Rose Winkeler
                                                  16                                                  Rose Winkeler
                                                                                                      Deputy County Attorney
                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22
                                                                                                  6
                                                  23
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 62 of 113




                                                  1                                    CERTIFICATE OF SERVICE

                                                  2           I hereby certify that on July 9, 2020, I caused the foregoing document to be electronically

                                                  3 transmitted to counsel of record at the following email addresses (with a copy to Plaintiffs’
                                                       Counsel):
                                                  4
                                                        Joseph A. Kanefield                                Alexis E. Danneman
                                                  5     Brunn (“Beau”) W. Roysden III                      Joshua L. Boehm
                                                        Drew C. Ensign                                     PERKINS COIE LLP
                                                  6     Michael S. Catlett                                 Phoenix, AZ
                                                        Jennifer J. Wright                                 ADanneman@perkinscoie.com;
                                                  7     Robert J. Makar                                    JBoehm@perkinscoie.com;
                                                        MARK BRNOVICH                                      DocketPHX@perkinscoie.com
                                                  8     ATTORNEY GENERAL
                                                        Drew.Ensign@azag.gov                               Kevin J. Hamilton
                                                  9     Attorneys for Defendant                            William B. Stafford
                                                        State of Arizona                                   Sarah Langberg Schirack
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                                                                           Ariel Glickman
                                                  10
                      110 E. CHERRY AVENUE




                                                                                                           PERKINS COIE LLP
WILLIAM P. RING




                                                                                                           Washington, DC
                           (928) 679-8200




                                                  11                                                       KHamilton@perkinscoie.com;
                                                                                                           WStafford@perkinscoie.com;
                                                  12                                                       SSchirack@perkinscoie.com;
                                                                                                           AGlickman@perkinscoie.com
                                                  13                                                       Attorneys for Plaintiff

                                                  14    Roopali H. Desai                                   Joseph D. Young
                                                        David Andrew Gaona                                 APACHE COUNTY ATTORNEY’S
                                                  15    Kristen Michelle Yost                              OFFICE
                                                        COPPERSMITH BROCKELMAN PC                          jyoung@apachelaw.net
                                                        rdesai@cblawyers.com;
                                                  16
                                                        dgaona@cblawyers.com;
                                                        kyost@cblawyers.com
                                                  17    Attorneys for Secretary of State Katie Hobbs

                                                  18    Jefferson R. Dalton                                Kenneth Andrew Angle
                                                        GILA COUNTY ATTORNEY’S OFFICE                      GRAHAM COUNTY ATTORNEY’S
                                                  19    jdalton@gilacountyaz.gov                           OFFICE
                                                        Attorneys for Apache County Recorder               Kangle@graham.az.gov
                                                  20                                                       Attorneys for Graham County Recorder

                                                  21

                                                  22
                                                                                                       7
                                                  23
                                                       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 63 of 113




                                                  1     Ryan Norton Dooley                             Joseph James Branco
                                                        LA PAZ COUNTY ATTORNEY’S OFFICE                Joseph Eugene LaRue
                                                  2     rdooley@lapazcountyaz.org                      MARICOPA COUNTY ATTORNEY’S
                                                        Attorneys for La Paz County Recorder           OFFICE
                                                  3                                                    brancoj@mcao.maricopa.gov
                                                                                                       ca-civilmailbox@mcao.maricopa.gov
                                                                                                       Attorneys for Maricopa County Recorder
                                                  4
                                                        Jeffrey Blane Haws                             Jason Stanley Moore
                                                  5     MOHAVE COUNTY ATTORNEY’S OFFICE                NAVAJO COUNTY ATTORNEY’S
                                                        Jeff.haws@mohavecounty.us                      OFFICE
                                                  6     Attorneys for Mohave County Recorder           Jason.moore@navajocountyaz.gov
                                                                                                       Attorneys for Navajo County Recorder
                                                  7
                                                        Daniel S. Jurkowitz                            Craig Charles Cameron
                                                  8     PIMA COUNTY ATTORNEY’S OFFICE                  PINAL COUNTY ATTORNEY’S
                                                        Daniel.Jurkowitz@pcao.pima.gov                 OFFICE
                                                  9     Attorneys for Pima County Recorder             Craig.cameron@pinal.gov
                                                                                                       Attorneys for Pinal County Recorder
                  FLAGSTAFF, ARIZONA 86001-4627
                   COCONINO COUNTY ATTORNEY




                                                  10
                      110 E. CHERRY AVENUE




                                                        Kimberly Janiece Hunley                        Thomas M. Stoxen
WILLIAM P. RING




                                                        SANTA CRUZ COUNTY ATTORNEY’S                   YAVAPAI COUNTY ATTORNEY’S
                           (928) 679-8200




                                                  11    OFFICE                                         OFFICE
                                                        khunley@santacruzcountyaz.gov                  thomas.stoxen@yavapai.us
                                                  12    Attorneys for Santa Cruz County Recorder       Attorneys for Yavapai County Recorder

                                                  13    William J. Kerekes                             Kory A Langhofer
                                                        YUMA COUNTY ATTORNEY’S OFFICE                  Thomas James Basile
                                                  14    YCAttyCivil@yumacountyaz.gov                   STATECRAFT PLLC
                                                        Attorneys for Yuma County Recorder             kory@statecraftlaw.com;
                                                  15                                                   tom@statecraftlaw.com
                                                                                                       Attorneys for Republican National
                                                  16                                                   Committee; Arizona Republican Party;
                                                                                                       and Donald J. Trump for President
                                                  17

                                                  18

                                                  19    By:

                                                  20

                                                  21

                                                  22
                                                                                                   8
                                                  23
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 64 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 65 of 113




                   EXHIBIT I
               Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 66 of 113


1    GEORGE E. SILVA
     SANTA CRUZ COUNTY ATTORNEY
2
     KIMBERLY HUNLEY, SBA #019141
3    CHIEF CIVIL DEPUTY COUNTY ATTORNEY
     Santa Cruz County Attorney’s Office
4
     2150 North Congress Drive, Suite 201
5    Nogales, Arizona 85621
     Tel: (520) 375-7780; Fax: (520) 375-7793
6    khunley@santacruzcountyaz.gov
     Attorney for Defendants Suzanne “Suzie” Sainz,
7           Santa Cruz County Recorder

8                             IN THE UNITED STATES DISTRICT COURT
9                                    FOR THE DISTRICT OF ARIZONA
10
         The Arizona Democratic Party; et al.,                Case No. 2:20-cv-01143-DLR
11
                                                              DEFENDANT SUZANNE SAINZ’
12
                             Plaintiffs,                      ANSWERS TO STATE’S FIRST SET OF
13                                                            INTERROGATORIES, REQUEST FOR
         vs.                                                  ADMISSION, AND REQUESTS FOR
14                                                            PRODUCTION TO SUZANNE SAINZ,
         KATIE HOBBS, in her official capacity as             SANTA CRUZ COUNTY RECORDER
15       Secretary of State for the State of Arizona;
         et. al.,
16
                            Defendants.
17

18
               COMES NOW Defendant Suzanne Sainz, the Santa Cruz County Recorder, by and
19
     through George E. Silva, County Attorney, and his undersigned Chief Civil Deputy, Kimberly
20
     J. Hunley, and pursuant to Federal Rules of Civil Procedure 26 and 34, hereby answers the
21
     State’s First Set of Interrogatories, Request for Admissions 1, and Request for Production.
22

23

24
     1No requests for admissions were propounded as part of this discovery request, however, “Request for
     Admissions” was listed in the title of the document.
25
                                                          1
26
          Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 67 of 113


1                               ANSWERS TO INTERROGATORIES

2    INTERROGATORY NO. 1: Describe in detail the policies and procedures YOU will use, or
     the actions YOU will take, for the 2020 general election to address mail-in ballots missing
3    the respective voter’s signature.

4          The Santa Cruz County Recorder’s procedure for addressing ballots with missing
           signatures for the 2020 General Election will be as follows:
5
           The ballots will be reviewed by 3 or 4 office staff members. When a staff member
6          discovers a problem ballot, they will complete a “Problem Ballot Control Sheet”
           (“PBCS”) that includes the voter’s name, identification number, and phone number.
7          The staff member locating the problem will initial the form, note the date the ballot
           was received, and the nature of the problem.
8
           Next, the problem ballot and PBCS will be referred to the Senior Registrar of Voters
9          (“SRV”). The SRV will immediately mail a letter to the voter to notify him/her of the
           problem with the ballot. The SRV will stamp the mailing date of the letter on the
10         PBCS. The SRV will then attempt to make contact with the voter by phone. The
           dates and times of the calls, the number of attempts, and the details of the calls will
11         be noted on the PBCS.

12         The voter will be provided an opportunity to correct the error or to cast a replacement
           ballot. If the voter does not correct the error by 7:00 p.m. on Election Day, the ballot
13         will be disqualified. When a ballot is disqualified, the SRV will note the date of the
           disqualification on the PBCS. If the voter cures the error, the ballot will be counted.
14
     INTERROGATORY NO. 2: Describe in detail the voter assistance programs you have
15   implemented or will implement for the 2020 general election, including for those voters with
     disabilities or language difficulties.
16
           The Santa Cruz County Elections Department will set up an “accessible voting
17         device” for voters with disabilities in the Santa Cruz County Recorder’s Office. The
           device is called an “ExpressVote” and is certified by the Secretary of State and EAS.
18         The accessible voting device allows voting in multiple formats: visual, audio or
           synthesized speech, and it will be wheelchair accessible. A chair will also be
19         provided to allow the voter the option to sit while voting. The accessible voting device
           will be clearly marked “Accessible Voting Device.”
20
           A minimum of two seats will be provided as a waiting area for voters in the office.
21         There is a wheelchair accessible ramp to enter the building where the office is
           located. A magnifying instrument will be available for visually impaired voters. Paper
22         and pen/pencil will be available for hearing impaired voters. An audio version of the
           ballot will be available for use by visually impaired voters. The Santa Cruz County
23         Recorder’s Office will also have bilingual staff available who can assist voters in both
           English and Spanish.
24

25
                                                   2
26
         Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 68 of 113


1         In addition, voters are advised in writing of the availability of a Special Election Board.
          The Special Election Board is available to travel to the voter’s home so that the voter
2         can cast a ballot in their home.

3         Curbside voting is also available upon request.

4
                         RESPONSE TO REQUEST FOR PRODUCTION
5
     REQUEST FOR PRODUCTION 1: Produce any DOCUMENTS, including written policies
6    and procedures, YOU relied upon in answering the above interrogatories.

7         Interrogatory 1: Arizona Secretary of State 2019 Elections Procedure Manual, Ch. 2
          Early Voting, VI. Processing and Tabulating Early Ballots, A. County Recorder, pp.
8         68-69; A.R.S. § 16-550(A); and A.R.S. § 16-552(B). The Manual is available at
          https://azsos.gov/sites/default/files/EPM_2019_FINAL.pdf.
9
          Interrogatory 2: Arizona Secretary of State 2019 Elections Procedure Manual, Ch. 2,
10        IV., Special Election Boards, p. 66; Ch. 4, Voting Equipment, I., Voting Equipment
          Certification, A., 2., b., i., 4., pg. 80; and Ch. 5, Accommodating Voters with
11        Disabilities, III., Ensuring Accessibility at the Voting Location, pp. 103-105. The
          Manual is available at https://azsos.gov/sites/default/files/EPM_2019_FINAL.pdf.
12

13        Dated this 1st day of July, 2020.

14
                                                       GEORGE E. SILVA
15                                                     SANTA CRUZ COUNTY ATTORNEY
16

17
                                                        /s/ Kimberly J. Hunley            .
18                                                     Kimberly J. Hunley
                                                       Chief Civil Deputy County Attorney
19

20

21

22

23

24

25
                                                   3
26
           Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 69 of 113


1                                    CERTIFICATE OF SERVICE

2          I hereby certify that on this 1st day of July, 2020, I electronically transmitted, or caused

3    to be electronically transmitted, the foregoing documents by email to the following:

4          Thomas James Basile
           Statecraft PLLC
5          649 N 4th Ave., Ste. B
           Phoenix, AZ 85003
6          602-571-4275
           tom@statecraftlaw.com
7          representing Arizona Republican Party (Intervenor Defendant), Donald J. Trump for
     President, Inc. (Intervenor Defendant), Republican National Committee (Intervenor
8    Defendant)

9
           Roopali H Desai
10         Coppersmith Brockelman PLC
           2800 N Central Ave., Ste. 1900
11         Phoenix, AZ 85004
           602-381-5478
12         602-224-6020 (fax)
           rdesai@cblawyers.com
13         representing Katie Hobbs (Defendant)

14         Alexis Elizabeth Danneman
           Joshua Lee Boehm
15         Perkins Coie LLP - Phoenix, AZ
           2901 N Central Ave., Ste. 2000
16         Phoenix, AZ 85012
           602-351-8201/ 602-351-8222
17         ADanneman@Perkinscoie.com
           jboehm@perkinscoie.com
18         representing Arizona Democratic Party (Plaintiff), DSCC (Plaintiff), Democratic
     National Committee (Plaintiff)
19
           Marc E Elias
20         Ariel Brynne Glickman
           Perkins Coie LLP - Washington, DC
21         700 13th St. NW, Ste. 600
           Washington, DC 20005-3960
22         202-434-1609 / 202-654-6372
           202-654-9126 (fax) / 202-624-9570 (fax)
23         melias@perkinscoie.com
           aglickman@perkinscoie.com
24         representing Arizona Democratic Party (Plaintiff), DSCC (Plaintiff), Democratic
     National Committee (Plaintiff)
25
                                                    4
26
          Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 70 of 113


1
           Drew Curtis Ensign
2          Office of the Attorney General - Phoenix
           2005 N Central Ave.
3          Phoenix, AZ 85004-1592
           602-542-5200
4          602-542-4377 (fax)
           drew.ensign@azag.gov
5          representing Arizona, State of (Intervenor Defendant)

6          David Andrew Gaona
           Coppersmith Brockelman PLC
7          2800 N Central Ave., Ste. 1900
           Phoenix, AZ 85004
8          602-381-5481
           Agaona@cblawyers.com
9          representing Katie Hobbs (Defendant)

10         Kevin J Hamilton
           Perkins Coie LLP - Seattle, WA
11         1201 3rd Ave., Ste. 4800
           Seattle, WA 98101-3099
12         206-395-8000
           206-359-9000 (fax)
13         khamilton@perkinscoie.com
           representing Arizona Democratic Party (Plaintiff), DSCC (Plaintiff), Democratic
14   National Committee (Plaintiff)

15         Kory A Langhofer
           Statecraft PLLC
16         649 N 4th Ave., Ste. B
           Phoenix, AZ 85003
17         602-571-4275
           kory@statecraftlaw.com
18         representing Arizona Republican Party (Intervenor Defendant), Donald J. Trump for
     President, Inc. (Intervenor Defendant), Republican National Committee (Intervenor
19   Defendant)

20         Robert John Makar
           Jennifer Jayne Wright
21         Office of the Attorney General - Phoenix
           2005 N Central Ave.
22         Phoenix, AZ 85004-1592
           602-542-4389 / 602-542-8255
23         602-542-4377 (fax)/ 602-542-8308 (fax)
           Robert.Makar@azag.gov
24         jennifer.wright@azag.gov
           representing Arizona, State of (Intervenor Defendant)
25
                                                  5
26
           Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 71 of 113


1          Sarah Langberg Schirack
           Perkins Coie LLP - Anchorage, AK
2          1029 W 3rd Ave., Ste. 300
           Anchorage, AK 99501
3          907-263-6990
           SSchirack@perkinscoie.com
4          representing Arizona Democratic Party (Plaintiff), DSCC (Plaintiff), Democratic
     National Committee (Plaintiff)
5
           William B Stafford
6          Perkins Coie LLP - Seattle, WA
           1201 3rd Ave., Ste. 4800
7          Seattle, WA 98101-3099
           206-359-6217
8          206-359-9000 (fax)
           wstafford@perkinscoie.com
9          representing Arizona Democratic Party (Plaintiff), DSCC (Plaintiff), Democratic
     National Committee (Plaintiff)
10
           Kristen Michelle Yost
11         Coppersmith Brockelman PLC
           2800 N Central Ave., Ste. 1900
12         Phoenix, AZ 85004
           602-381-5478
13         602-224-6020 (fax)
           kyost@cblawyers.com
14         representing Katie Hobbs(Defendant)

15                DATED this 1st day of July, 2020.

16                                               By: /s/ Kimberly J. Hunley
                                                        Kimberly J. Hunley
17                                                      Chief Civil Deputy

18
     Completed this 1st day of July, 2020, by:
19
     By: /s/ Pat Luna         .
20         M. Patricia Luna
           Office Manager
21

22

23

24

25
                                                     6
26
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 72 of 113




                   EXHIBIT J
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 73 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 74 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 75 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 76 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 77 of 113
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 78 of 113




                  EXHIBIT K
         Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 79 of 113




                                     Democracy Dies in Darkness



100,000 mail-in votes went uncounted in
California’s primary
By Michael R. Blood | AP

July 13, 2020 at 9:36 a.m. MST


LOS ANGELES — More than 100,000 mail-in ballots were rejected by California
election officials during the March presidential primary, according to data obtained
by The Associated Press that highlights a glaring gap in the state’s effort to ensure
every vote is counted.


                           Support our journalism. Subscribe today.



With the coronavirus pandemic raging, California is part of a growing number of
states increasing mail-in balloting to avoid crowds at polling places. President
Donald Trump is among those questioning the integrity of vote-by-mail elections
while supporters say they are just as reliable as polling places and offer greater
flexibility for voters.


But while polling places include workers who can assist people who have questions
about filling out ballots, a voter doesn’t have support at home and so problems can
arise.




                     Support journalism you can trust when it matters most.
                                     Get one year for $29
        Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 80 of 113


                                           AD




The California secretary of state’s election data obtained by the AP showed 102,428
mail-in ballots were disqualified in the state’s 58 counties, about 1.5% of the nearly
7 million mail-in ballots returned. That percentage is the highest in a primary since
2014, and the overall number is the highest in a statewide election since 2010.


Two years ago, the national average of rejected mail ballots in the general election
was about 1.4% and in the 2016 presidential election year it was 1%, according to a
U.S. Election Assistance Commission study.


The most common problem, by far, in California was missing the deadline for the
ballot to be mailed and arrive. To count in the election, ballots must be postmarked
on or before Election Day and received within three days afterward. Statewide,
70,330 ballots missed those marks.




                                           AD




Another 27,525 either didn’t have a signature, or the signature didn’t match the one
        Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 81 of 113
on record for the voter.


Kim Alexander, president of the nonpartisan California Voter Foundation that
seeks to improve elections, called the uncounted figure discouraging.




“The only thing worse than people not voting is people attempting to vote and
having their vote uncounted,” she said. The tally of nullified votes “can make a
difference in a close contest.”


The data didn’t break down the uncounted ballots by party registration. While the
overall number was large in March, if it’s the same in November it’s unlikely to
affect the presidential race — Trump lost to Democrat Hillary Clinton in 2016 by 4.3
million votes.




                                           AD




But there are expected to be at least several tightly contested U.S. House races
where a relatively few votes could tip the balance. In 2018, Democrat TJ Cox upset
Republican David Valadao by less than 1,000 votes in a Central Valley district. They
have a rematch in November.


Local races sometimes are decided by a handful of votes.
        Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 82 of 113




California traditionally has offered mail-in voting only to those who request ballots.
Over time the number has grown to represent more than half of all cast ballots. In
response to the coronavirus outbreak, Democratic Gov. Gavin Newsom in June
signed a law requiring county election officials to mail a ballot to all the state’s
nearly 21 million registered voters for the November election.




                                             AD




He called mail-in voting safe and secure, pointing to a series of studies that found
no evidence of significant fraud. States across the political spectrum rely solely on
mail ballots, including Colorado, Utah and Washington.


In preparation for November, the state is launching a ballot-tracking tool that will
quickly alert voters if they need to take action, such as adding a missing signature.
Another change: The state is extending the window for mail ballots to arrive to 17
days after Election Day.
          Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 83 of 113
Even though he voted by mail this year, Trump has called mail-in voting “a terrible
thing” prone to abuse, warning without evidence that “you get thousands and
thousands of people sitting in somebody’s living room, signing ballots all over the
place.”




                                            AD




With the COVID-19 pandemic prompting many states to pursue near-universal mail
voting to minimize health risks that come with indoor crowds, national Republicans
and Democrats have argued over the safety and security of votes traveling through
the U.S. Postal Service.


Washington’s Republican Secretary of State, Kim Wyman, is among those who see
it as a safe system. So does Alex Padilla, California’s Democratic secretary of state,
who says there is “no safer ... way to exercise your right to vote than from the safety
and convenience of your own home.”


Research by Alexander’s group has found that an average of nearly two of every 100
mail-in ballots were voided in statewide elections between 2010 and 2018.
However, over that time, the rate of disqualification has improved, dropping from
over 140,000 ballots, or 2.9% in the 2010 general election, to 84,825 ballots, or 1%,
in 2018.
        Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 84 of 113




                                            AD




Last March, the highest rejection rate in California was in San Francisco, where
9,407 ballots, or nearly 5% of the total, were set aside, mostly because they did not
arrive on time. By contrast, in rural Plumas County northeast of Sacramento, all of
the 8,207 mail-in ballots received were accepted.


In Los Angeles County, nearly 2,800 ballots were nullified because the voter forgot
to sign it, then couldn’t be found to fix the error. Statewide, that careless mistake
spiked nearly 13,000 ballots.


More than 1,000 ballots were disqualified in Fresno County because the signature
didn’t match the one on file with election officials. The same problem nixed over
1,300 ballots in San Diego County — and over 14,000 statewide. In some of those
cases, voting experts say, a family member might have signed for others in the
household, which is illegal.




                                            AD
        Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 85 of 113




Some voters apparently filled out their ballots then left them on the kitchen table:
In more than 800 instances, envelopes were returned to election officials without
the marked ballot inside.


Orange County Registrar of Voters Neal Kelley said ultimately a voter has the
responsibility to fill out the ballot correctly and get it in the mail on time.
Sometimes, “it’s just a product of voters forgetting,” Kelley said.


Copyright 2020 The Associated Press. All rights reserved. This material may not be
published, broadcast, rewritten or redistributed without permission.
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 86 of 113




                  EXHIBIT L
          Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 87 of 113




                                    Support Local Journalism.
                                    Subscribe today for 99¢.




         Georgia House election do-over separated by just two votes

                             POLITICAL INSIDER BLOG | Dec 10, 2018

                      By Greg Bluestein, The Atlanta Journal-Constitution


                           ‘In the end, we just want a fair election.’

                                         Advertisement



 Police say everyone should carry this new                                     OPEN
 safety device that protects against attackers.

A Republican incumbent appears to have lost a rare repeat election for a Georgia House

seat by just two votes, but he has yet to concede the race and is considering his legal
           Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 88 of 113
options.



After about a dozen outstanding provisional and absentee ballots were tallied, Chris

Erwin's lead over state Rep. Dan Gasaway narrowed from three votes to two votes.
                                           Advertisement




                           Do This To Easily Clean Toilet
                                   You will never have to scrub a toilet
                                   again if you try this new toilet
                                   cleaner.




The repeat election was ordered by a judge because dozens of voters received ballots for

the wrong districts in the May GOP primary. No Democrat was on the ballot, so the

winner will represent the district spanning three northeast Georgia counties.


While Erwin has declared victory and said he's ready to "put campaign politics behind us,"

Gasaway is raising the specter of a court ﬁght as he questioned whether Habersham

County oﬃcials wrongly accepted two provisional ballots.


"I don't believe the outcome tonight is accurate, and we can prove that," Gasaway

told WDUN after the ballots were accepted. "I hated we could not get some kind of

resolution with this board when they clearly had illegal votes being cast in Habersham

County."


Gasaway’s attorney, Jake Evans, said Sunday he was reviewing his client’s next steps.
           Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 89 of 113
“Two votes is a small margin and virtually any irregularity makes a material diﬀerence,”

said Evans. “In the end, we just want a fair election.”



It’s the last unsettled state Georgia election after a grueling cycle that included 10 days of

confusion over the outcome of the race for governor and a four-week sprint to a runoﬀ

that left Republicans in control of every statewide oﬃce.
                                          Advertisement




The election do-over played a prominent role in the contest between Stacey Abrams and

Brian Kemp. The Democrat frequently invoked the redo as she argued that Republicans

also had reason to be concerned about the state’s elections policies with Kemp as

secretary of state.


About the Author




                                     Greg Bluestein

     Greg Bluestein is a political reporter who covers the governor's oﬃce and state
                        politics for The Atlanta Journal-Constitution.
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 90 of 113




                 EXHIBIT M
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 91 of 113
                                                                                  CLERK OF SUPERIOR COURT
                                                                                   BANKS COUNTY, GEORGIA
                                                                                       18CV358
                           IN THE SUPERIOR COURT OF BANKS COUNTY
                                      STATE OF GEORGIA           FEB 08, 2019 01:17 PM



DAN GASAWAY,                             )
                                         )
              Petitioner,                )
                                         )
v.                                       )         Civil Action File No.: 18CV358
                                         )
HABERSHAM COUNTY BOARD                   )
OF ELECTIONS AND REGISTRATION, )
BANKS COUNTY BOARD OF                    )
ELECTIONS AND REGISTRATION,              )
STEPHENS COUNTY BOARD OF                 )
ELECTIONS AND REGISTRATION, and )
CHRIS ERWIN, Republican Candidate        )
for Georgia House District 28 – December )
4, 2018,                                 )
                                         )
              Respondents,               )
                                         )
and                                      )
                                         )
BILLY C. SPEED,                          )
                                         )
              Respondent-Intervenor      )


  ORDER GRANTING PETITIONER DAN GASAWAY’S PETITION TO CONTEST
         ELECTION RESULTS & REQUEST FOR NEW ELECTION

                                    Preliminary Findings

       After notice to the parties, on January 28, 30, 31 and February 1, 2019, the Court held a

rule nisi hearing on Petitioner Dan Gasaway’s (“Mr. Gasaway”) First Amended Petition contesting

the results of the December 4, 2018 House District 28 Special Election (the “Special Election”)

and all other matters pending before the Court. Counsel for Mr. Gasaway, the Habersham County

Board of Elections and Registration (the “Habersham County Board”), the Stephens County Board

of Elections and Registration (the “Stephens County Board”), the Banks County Board of
                                               1
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 92 of 113



Elections and Registration (the “Banks County Board”), Chris Erwin (“Mr. Erwin”) and Billy C.

Speed (“Mr. Speed”) appeared at the hearing.

       The Court first considered Mr. Speed’s Motion to Intervene. After hearing and considering

argument from counsel for Mr. Gasaway and Mr. Speed, the Court permitted Mr. Speed was to

intervene for the limited purpose of presenting argument and evidence in defense of his right to

vote in the Special Election. Mr. Speed voluntarily withdrew his counterclaim for declaratory

judgment.

                                         Findings of Fact

       The Court heard evidence on the merits of Mr. Gasaway’s First Amended Petition. Based

upon the evidence presented, the Court makes the following findings of fact:

       1.      The Court has proper venue and jurisdiction over the action;

       2.      The Special Election was decided by two votes;

       3.       In his Petition, Mr. Gasaway identified 68 votes that he believed to be illegally

cast, illegally rejected, or irregular. At the hearing, Mr. Gasaway specifically addressed 21

individual voters, whose votes he believed were illegally cast, illegally rejected, or irregular. The

Court’s findings on those 21 individual voters are as follows:

       4.      Mr. Gasaway presented insufficient evidence to show that Ms. Sandra Denton voted

illegally in the Special Election or that her vote was as a result of an irregularity because Ms.

Denton’s vote was accounted for in the final vote total;

       5.      Mr. Gasaway presented sufficient evidence to show that two votes were cast in the

name of Mr. Michael Burrell. Mr. Burrell testified that when he went to the early voting center on

November 30, 2018, election officials told him that he had already voted on November 28. Mr.

Burrell objected and denied the signature on the application for early voting ballot on November



                                                 2
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 93 of 113



28 was his. Election officials allowed Mr. Burrell to cast a second ballot on November 30, 2018.

Mr. Burrell cast his November 30 ballot on a voting machine rather than as a provisional ballot.

Therefore, two votes were cast Mr. Burrell’s name;

       6.      Mr. Gasaway presented insufficient evidence to show that Mr. David Scott Brand

voted illegally in the Election because the evidence failed to show that Mr. Brand intended to

change his residence more than 30 days before the election;

       7.      Mr. Gasaway presented insufficient evidence to show that Ms. Shirlene O’Neal

Allen voted illegally in the Special Election because the evidence failed to show that Ms. Allen

intended to change her residence more than 30 days before the election;

       8.      Mr. Gasaway presented insufficient evidence to show that Mr. James W. Allen

voted illegally in the Special Election because the evidence failed to show that Mr. Allen intended

to change his residence more than 30 days before the election;

       9.      Mr. Gasaway presented insufficient evidence to show that Mr. Benjamin Lifsey

voted illegally in the Election because Mr. Gasaway failed to show that Mr. Lifsey intended to

change his residence more than 30 days before the election;

       10.     Mr. Gasaway presented sufficient evidence to show that Ms. Carrie Akers voted

illegally in the December 4 Special Election. The evidence showed that Ms. Akers changed her

address to an unbuilt property at 360 Garrison Road in Habersham County. She testified that she

hoped to reside there at some indefinite time in the future. The evidence showed that Ms. Akers

had resided with her parents in Banks County and had resided there prior to the May 22, 2018

election. The evidence showed she cast a ballot in the December Special Election in Habersham

County when ineligible to do so;




                                                3
       Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 94 of 113



        11.     Mr. Gasaway presented insufficient evidence to show that Mr. Terrance Eyring

voted illegally in the Special Election because the evidence failed to show that Mr. Eyring intended

to change his residence more than 30 days before the election;

        12.     Mr. Gasaway presented sufficient evidence to show that Ms. Patricia G. Bower

voted illegally in the Special Election. The evidence showed that Ms. Bower changed her residence

to an address outside of HD 28 before the May 22, 2018 primary election. She gave the out of

district address to Habersham County election officials when she voted on May 22, 2018. Ms.

Bower was not eligible to cast a ballot in the Special Election;

        13.     Mr. Gasaway presented sufficient evidence to show that Ms. Constance Franklin

voted illegally in the Special Election. The evidence showed that Ms. Franklin changed her

residence to an address outside of HD 28 before May 22, 2018. She gave the out of district address

to Habersham County election officials when she voted on May 22, 2018. Ms. Bower was not

eligible to cast a ballot in the Special Election;

        14.     Mr. Gasaway presented insufficient evidence to show that Ms. Mahala M. Moody’s

vote in the Special Election was rejected because the evidence failed to show that Ms. Moody

attempted to vote in the Special Election;

        15.     Mr. Gasaway presented insufficient evidence to show that Ms. Jenifer Nicole

Vickery’s vote in the Special Election was rejected because the evidence failed to show that Ms.

Vickery attempted to vote in the Special Election;

        16.     Mr. Gasaway presented insufficient evidence to show that Mr. Richard Samuel

Vickery’s vote in the Special Election was rejected because the evidence failed to show that Mr.

Vickery attempted to vote in the Special Election;




                                                     4
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 95 of 113



       17.     Mr. Gasaway presented insufficient evidence to show that Ms. Nancy B.

Treadwell’s vote in the Special Election was rejected because the evidence failed to show that Ms.

Treadwell attempted to vote in the Special Election;

       18.     Mr. Gasaway presented insufficient evidence to show that Mr. David Alan

Treadwell’s vote in the Special Election was rejected because the evidence failed to show that Mr.

Treadwell attempted to vote in the Special Election;

       19.     Mr. Gasaway presented insufficient evidence to show that Ms. Debra Wilbanks’s

vote in the Special Election was rejected because the evidence failed to show that Ms. Wilbanks

attempted to vote in the Special Election;

       20      Mr. Gasaway presented insufficient evidence to show that Mr. Jack Lee Stewart

voted illegally in the Election. The Court finds that the General Assembly used the political

boundary of Banks County in its description of HD 28 in 2011 H.B. 1EX and its subsequent

amendments rather than the U.S. Census designation of the boundary of Banks County. 1         The

evidence showed that Mr. Stewart’s residence was located in Banks County, although it was not

located in a census block designated to Banks County;

       21.     Mr. Gasaway presented insufficient evidence to show that Ms. Peggy F. Stewart

voted illegally in the Election. The Court finds that the General Assembly used the political

boundary of Banks County in its description of HD 28 in 2011 H.B. 1EX and its subsequent

amendments rather than the U.S. Census designation of the boundary of Banks County. The




1
  Plaintiff’s evidence showed that the General Assembly’s Legislative Reapportionment Office
uses census tract boundaries in establishing House Districts. Plaintiff demonstrated variance
between census tract boundaries and commonly understood political boundaries of Banks
County. Because the Stewarts and the Speeds were enumerated by the Census Bureau in Census
tracts assigned to Franklin County, they were not included in the cohort of citizens which the
General Assembly intended to compose House District 28.
                                                5
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 96 of 113



evidence showed that Ms. Stewart’s residence was located in Banks County, although it was not

located in a census block designated to Banks County;

       22.    Mr. Gasaway presented insufficient evidence to show that Mr. Billy Carlton Speed

voted illegally in the Election. The Court finds that the General Assembly used the political

boundary of Banks County in its description of HD 28 in 2011 H.B. 1EX and its subsequent

amendments rather than the U.S. Census designation of the boundary of Banks County. The

evidence showed that Mr. Speed’s residence was located in Banks County, although it was not

located in a census block designated to Banks County;

       23.    Mr. Gasaway presented insufficient evidence to show that Ms. Kristie E. Speed

voted illegally in the Election. The Court finds that the General Assembly used the political

boundary of Banks County in its description of HD 28 in 2011 H.B. 1EX and its subsequent

amendments rather than the U.S. Census designation of the boundary of Banks County. The

evidence showed that Ms. Speed’s residence was located in Banks County, although it was not

located in a census block designated to Banks County;

       24.    Mr. Gasaway presented insufficient evidence to show that Mr. Connor O. Speed

voted illegally in the Election. The Court finds that the General Assembly used the political

boundary of Banks County in its description of HD 28 in 2011 H.B. 1EX and its subsequent

amendments rather than the U.S. Census designation of the boundary of Banks County. The

evidence showed that Mr. Speed’s residence was located in Banks County, although it was not

located in a census block designated to Banks County;

       25.    At least four votes were illegal as a result of irregularities in the December 4, 2018

House District 28 Special Election.




                                                6
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 97 of 113



                                       Conclusions of Law

       O.C.G.A. § 21-2-522 establishes that a result of a primary election may be contested if:

               (1) [m]isconduct, fraud, or irregularity by any primary or election
               official or officials sufficient to change or place in doubt the result;
                                                   …
               (3) [w]hen illegal votes have been received or legal votes rejected
               at the polls sufficient to change or place in doubt the result.

To prevail under O.C.G.A. § 21-2-522, a party challenging an election result must show that a

sufficient number of voters voted illegally or were irregularly recorded in the contest being

challenged to make a difference or cast doubt on the outcome. Taggart v. Phillips, 242 Ga. 484,

487 (1978). If that party carries this burden, the election should be voided and another one held.

See generally Bush v. Johnson, 111 Ga. App. 702, 706 (143 S.E.2d 21) (1965). A contestor does

not have to show how the voters would have voted, only that they voted in the underlying election.

Howell v. Fears, 275 Ga. 627, 628 (2002). O.C.G.A. § 21-2-503 also states:

       [u]pon the final judgment of the proper tribunal having jurisdiction of a contested election
       which orders a second election or declares that another person was legally elected to the
       office, the person sworn into such office shall cease to hold the office and shall cease to
       exercise the powers, duties, and privileges of the office immediately.


                                      Judgment of the Court

       Having heard and considered the evidence in the record and the arguments by counsel, the

Court hereby GRANTS Mr. Gasaway’s First Amended Petition to Contest Election Results &

Request for New Election and ORDERS as follows:

       (a)     The evidence showed a sufficient numbers of illegal votes to change or cast in doubt

the results of the December 4, 2018 Georgia House District 28 Special Election. Illegal votes were

received and there was irregularity by primary election officials. Three ineligible voters voted and

one eligible voter cast more than one ballot in the Special Election;



                                                  7
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 98 of 113



       (b)     The Special Election in which Respondent Chris Erwin was certified the winner is

HEREBY declared invalid;

       (c)     Having been sworn into office as Representative of Georgia House District 28,

under O.C.G.A. § 21-2-503, Mr. Erwin HEREBY ceases to hold this office and ceases to exercise

the powers, duties, and privileges of the office immediately;

       (d)     The third 2018 Georgia House District 28 Republican General Primary Election

SHALL take place on April 9, 2019 with all absentee ballots, early voting ballots, and other ballots

to be administered in accordance with Georgia’s Election Code;

       (e)      Pursuant to O.C.G.A. § 21-2-291, because there is no eligible Democratic

candidate or eligible candidates of a party other than the Republican party in the 2018 Georgia

House District 28 race, the winner of the third 2018 Georgia House District 28 Republican General

Primary Election taking place on April 9, 2019 SHALL be declared the winner of the 2018

Georgia House District 28 General Election to take office upon certification of the April 9, 2019

Election results and the corresponding specially-scheduled swearing-in;

       (f)     The individuals eligible to vote in the third 2018 House District 28 General

Republican Primary Election taking place on April 9, 2019 SHALL be all voters identified on the

Approved Eligible Electors List (Electors List) created as follows. The Electors List shall

comprise all voters that were or should have been eligible to vote in the May 22, 2018 House

District 28 General Primary that (1) did not request a Democratic ballot in that May 22, 2018

General Primary Election, and (2) did not become ineligible to vote in House District 28 in the

November 6, 2018 General Election. The Boards of Election and Registration for Banks,

Habersham and Stephens Counties shall create a proposed Electors List and submit to Candidates

Erwin and Gasaway no later than 5:00 P.M. on March 1, 2019; the Candidates shall have until



                                                 8
      Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 99 of 113



5:00 P.M. on March 6, 2019 to file any and all objections to the proposed Electors List. Each

Board of Elections and Registration shall meet, consider and decide on each objection on or before

March 11, 2019. The resulting list of voters shall be the Approved Eligible Electors List. Any

voter for whom an objection is raised that is included in the Approved Eligible Electors List shall

be permitted to submit a provisional ballot and their eligibility shall be examined in accordance

with the Georgia Election Code.

        (g)    The Court announced these findings in a hearing on February 1, 2019.

       SO ORDERED, this 8th day of February, 2019.


                                                    David R. Sweat
                                                    Judge David R. Sweat
                                                    Senior Judge of Superior Courts
                                                    State of Georgia




                                                9
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 100 of 113




                  EXHIBIT N
             Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 101 of 113




                                                  Support Local Journalism.
                                                  Subscribe today for 99¢.




                 Do-over déjà vu: Georgia Republicans face a third vote for House seat

                                              GEORGIA POLITICS | April 9, 2019

                                    By Greg Bluestein, The Atlanta Journal-Constitution


                                                       Advertisement




Forgive Graham Hodgkins for being a bit irritated.




                                                       Advertisement
              Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 102 of 113




The Banks County retiree has already voted twice over the past year in a race to represent a slice of northeast Georgia

in the state House. And on this crisp Friday afternoon, he’s back a third time to cast yet another ballot.


“It’s bizarre. It’s expensive,” Hodgkins said. “And I’m upset.”


The ongoing electoral battle between Chris Erwin and Dan Gasaway has turned into Georgia’s version of “Groundhog

Day,” except with bitter politicking, courtroom drama, claims of voter fraud and a Super Bowl ad.


Voters have already cast ballots twice in the race between the two Republicans to represent House District 28, and

both times a judge threw out the results because they were marred by illegal votes.


Now oﬃcials are preparing what they hope will be the ﬁnal election Tuesday to decide the seat, which was vacant for

the last six weeks of the legislative session. And residents can only hope that this time — after tens of thousands of

taxpayer dollars have been spent — it produces a clear result.


“You want to make sure the right person is in, but a lot of this is unnecessary,” said Donald Harris, another retiree. “This

should’ve been over with by now. To say there’s voter fatigue — well, that’s an understatement.”

                                                          Advertisement




The do-over déjà vu began during the May GOP primary, when Erwin challenged Gasaway, a three-term incumbent

whose district stretches from Georgia’s border with South Carolina through Stephens and Banks counties and about

half of Habersham County.
              Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 103 of 113
In that ﬁrst vote, Erwin appeared to unseat Gasaway by a 67-vote margin — until Gasaway and his legal team

discovered mapping mistakes that incorrectly placed dozens of Habersham voters in the wrong House district.


That prompted a superior court judge to order the ﬁrst new election to be held in December. The margin of that vote

was even closer: Erwin clung to a two-vote lead when the counting was ﬁnally ﬁnished after wrangling over provisional

ballots. The certiﬁed vote count was 3,521 to 3,519.


But Gasaway ﬁled a new legal challenge, this time claiming that 21 voters had illegally cast ballots. Among the

residents listed in the complaint was Banks County Sheriﬀ Carlton Speed, who was accused of living outside the

district. He called that claim "insulting and humiliating."


After a four-day trial in February, the judge found that four of those voters were ineligible — enough to sway the

outcome of the race. The results were nixed, again, and Erwin was removed from his House seat — leaving more than

55,000 people in the district without a representative.


‘Torn people apart’


No matter what happens, the seat will stay in Republican hands. It’s territory so conservative that no Democrat stood

for election; Donald Trump carried the district with more than 80 percent of the vote in the 2016 presidential election.

But Democrats have seized on the disputed vote to criticize how Republican Gov. Brian Kemp oversaw elections when

he was secretary of state.


Stacey Abrams repeatedly brought up the Gasaway case during her campaign for governor as an example of how

problems with state elections can cut across party lines, and her Fair Fight group ran local ads during the Super Bowl

featuring a Republican commissioner from the district.


Kemp’s oﬃce earlier blamed Habersham oﬃcials for putting voters in the wrong district, and in interviews with more

than a dozen local voters, many of them echoed that criticism. Habersham oﬃcials did not immediately comment.


“It’s Habersham’s fault we’re in this situation, so they ought to pay for it,” said Bo Garrison, the owner of a popular

general store in Homer. “Neither one of the candidates caused this situation, but the sad part is, this race has torn

people apart.”


Along with the campaign signs that have sprouted up all over the district, so have resentments. Some of the harshest

criticism is aimed at Gasaway, whose critics call him a sore loser and fault him for pursuing legal fees — his lawyer

estimates the cost at $90,000 — against Habersham County.


“It’s called politics,” Carol Hodgkins said shortly after casting her ballot for Erwin during early voting in Homer. “Chris is

a gentleman. But his opponent just won’t give up. And we lost out on having a voice in the Georgia House.”
               Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 104 of 113
Erwin, a former Banks County schools superintendent, has echoed those complaints in his campaign message, calling

Gasaway’s lawsuits “frivolous and ridiculous but not out of character.” He described the drawn-out legal battle as

“double taxation without representation.”


“Not only did he sue me and the counties, he’s asking for us to pay his legal fees,” Erwin said. “What I’ll tell you is that

people are tired of this — they’re tired of the accusations, and they’re tired of having to go vote.”


Gasaway, meanwhile, has cast himself as an underdog running against a powerful political establishment despite his

three terms in the House. He pointed to campaign ﬁnance records that showed Erwin raised about $130,000

— roughly ﬁve times more than Gasaway.


Another indication of the vitriol: A doctored image making the rounds on social media shows a fake picture of

Gasaway embracing Abrams, a reviled ﬁgure among many Republicans in the area. (Abrams was edited into the

picture over an image of Gasaway’s wife.)


“This has been extremely tough on my family,” said Gasaway, who runs a commercial poultry business. “The forces

against me, from the previous administration, have made this campaign extremely divisive.”


For aggravated voters, Tuesday’s election brings a dim hope that both sides can put their grievances behind them and

unite behind a victor — if there is one. Steve Turpin, a potter, predicted more voters will turn out than expected.


“This one is going to end it all. It better,” he said, as if trying to convince himself. “If not, there’s going to be some

serious consequences.”


Stay on top of what’s happening in Georgia government and politics at www.ajc.com/politics.



                                                         Undefined | Yesterday


                                2 women charged in beating of state senator
                                                         Undefined | Yesterday


        Columbus woman charged with 27 felonies after stealing from employer, cops
                                         say
                                                         Undefined | Yesterday

                                Denial of Confederate group from Christmas parade upheld

                                                         Undefined | Yesterday

                            Former President Jimmy Carter not attending John Lewis funeral

                                                        Undefined | 6 days ago

                              ESPN expert reveals differences in new Georgia football offense
                                                          Wikibuy | Sponsored

                                 Before you renew Amazon Prime, read this
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 105 of 113




                  EXHIBIT O
                   Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 106 of 113

ELECTIONS




Georgia House District 28 race
yields same results for the third
time
Unoﬃcial results on Tuesday showed Chris Erwin beating Dan
Gasaway for a third time in the Republican primary for a state House
seat in northeast Georgia.




Author: Associated Press
Published: 10:54 PM EDT April 9, 2019
Updated: 11:55 PM EDT April 9, 2019




Third time's a charm. At least that's what frustrated voters in one Georgia House district are
hoping after two previous elections were thrown out by a judge.

Unoﬃcial results on Tuesday showed Chris Erwin beating Dan Gasaway for a third time in the
Republican primary for a state House seat in northeast Georgia.




Results from Georgia's secretary of state showed Erwin receiving about 75% of over 6,000
votes cast. There is no Democrat in the race, so the winner takes the seat spanning Banks,
Stephens and Habersham counties.

RELATED: Recount conﬁrms election results: Chris Erwin wins House District 28 by 2 votes

"It's kind of frustrating," Harold Scott said after casting his ballot for Erwin — the third time he
had done so — at the First Baptist Church in Cornelia. "To spend the money three times to get a
                  Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 107 of 113
guy elected, it's kind of silly."

The new vote came as Georgia continues to face scrutiny over its handling of the 2018
elections, during which voters reported a number of issues casting ballots — including long
voter lines, malfunctioning voting machines and rejected absentee ballots.

RELATED: House District 28 race: Georgia's 2-vote do-over highlights district boundary
anomalies


                        2 votes separate candidates in House District 28




Erwin appeared to defeat Gasaway twice before, ﬁrst in the original primary last May and then
in a redo Dec. 4. But Superior Court Judge David Sweat found illegal votes tainted both results
and ordered new elections.

Gasaway challenged May's primary results in court after losing to Erwin by 67 votes. Sweat, a
senior judge based outside the district, ruled mapping errors allowed some who didn't live in
the district to vote.

RELATED: House District 28 race: Georgia Secretary of State orders recount

RELATED: Chris Erwin's three-vote margin in Georgia's House District 28 race

Erwin won again in December by just two votes, and was sworn in Jan. 14. But he was removed
by a court order within a month, when Sweat threw out those results after ﬁnding that four
voters cast illegal ballots — enough to have potentially tipped the race.




The cycle of elections and legal challenges left the district without a representative in the state
House for much of the 2019 legislative session, which opened in January and ended last week.

Habersham County elections supervisor Laurel Ellison estimated the cost of the December do-
over at about $5,800 and the cost of Tuesday's race at about $8,000.

MORE NEWS |


     Critics say new voting system planned for Georgia is ﬂawed
     Who is running for president in 2020 so far?
     Biden jokes about giving hugs in ﬁrst appearance since complaints from women
Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 108 of 113




                   EXHIBIT P
           Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 109 of 113




     By Simone Pathé
     Posted February 21, 2019 at 3:07pm



The North Carolina State Elections Board voted unanimously Thursday afternoon to hold
a new election in North Carolina’s 9th District.


Their vote came after Republican Mark Harris‘s stunning call for a new election following
his admission that he misspoke during his testimony earlier in the day.


“It’s become clear to me that public conﬁdence in the 9th District has been undermined to
an extent that a new election is warranted,” Harris said.


Harris took the stand immediately after the evidentiary hearing resumed following an
abruptly called lunch break and closed session. He read from a prepared statement
explaining that confusion in his earlier testimony stemmed from illness he recently
suﬀered.


Counsel for Harris agreed that a new election should be called, but attorney David
Freedman argued that Harris did not know about any wrongdoing.




After last fall’s voting, Harris led Democrat Dan McCready by 905 votes. But the State
Board of Elections had refused to certify the results because of allegations of tampering
         Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 110 of 113
with absentee ballots. The state board announced on day one of the hearings on Monday
that it found evidence of a “coordinated, unlawful and substantially resourced absentee
ballot scheme operation,” including eﬀorts of a cover-up.


Taking the stand Thursday afternoon, Harris said he’d recently suﬀered two strokes and
that he was “struggling” with his testimony. He had ﬁrst testiﬁed in the morning that
he couldn’t remember telling anyone whether he expected emails between him and his son
John to be presented during the hearing. Those emails were a central part of Wednesday’s
hearings, during which John Harris testiﬁed to having warned his father about Leslie
McCrae Dowelss, Jr., the operative at the center of the ballot scheme.


But after the intermission on Thursday, Mark Harris clariﬁed that he had in fact told his
other son this week that he wasn’t expecting those emails to come up during the hearing.


Attorneys for Harris’ campaign committee were under ﬁre from the board Thursday
morning for not having turned over those emails until just before John Harris took the
stand on Wednesday. On Wednesday night, they turned over a previously undisclosed
message in which Harris asked a local Republican for an introduction to Dowless and
referred to him as “the guy whose absentee ballot project for Johnson could have put me in
the US House this term.”


Dowless had worked in the 9th District’s 2016 GOP primary for Todd Johnson, who was
the top vote-getter in absentee ballots in Bladen County.




                            Murphy Bed Clearance Sale
                            Here are popular searches for people
                            shopping for murphy beds

                                              Open
            Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 111 of 113




Ad
                            Nancy Barto

                            radicalnancybarto.com                                             Visit Site




        CAMPAIGNS


     State board votes for new election in North
     Carolina’s 9th District
     Republican Mark Harris called for a new election
     Thursday afternoon




     Republican Mark Harris, center, announced on Tuesday that he won’t run in the special election for
     North Carolina’s 9th District. Above, Harris campaigns in Charlotte, N.C., in October 2018 with
     President Donald Trump and Rep. Ted Budd. (Sean Rayford/Getty Images ile photo)
          Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 112 of 113
Having examined absentee ballot data from 2016, John told his father in April 2017 that
Dowless had likely been collecting absentee ballots and that that was illegal, even oﬀering
to send him the statute to prove it to him.


The warnings John testiﬁed to having given his father would seem to contradict earlier
interviews in which Mark Harris said no one had raised any red ﬂags to him about Dowless.


But on Thursday, Mark Harris said he didn’t even consider his communication with his son
to be a warning.


“I just believed he was overreacting,” Mark Harris said Thursday.


Mark Harris didn’t question Dowless about his absentee ballot operation, and said he was
impressed with Dowless’ relationships in Bladen County and his status as a local elected
oﬃcial.




He admitted Thursday that his son’s warnings in April 2017 were “prophetic,” but said he
dismissed them at the time since his son had never been to Bladen County and had never
met Dowless.


“I’m his dad,” Mark Harris said, adding, that he’s known his son to have “a little taste of
arrogance.”
             Case 2:20-cv-01143-DLR Document 85-6 Filed 08/03/20 Page 113 of 113
The state board has the power to set the date for the special election. There will also be a
special election in the open 3rd District, which the governor will call, to ﬁll the seat vacated
by the late Walter Jones.




AROUND THE WEB




Does Your Dog Scratch Themselves &                      The Horrifying Truth About CBD
Lick Their Paws?                                        Tommy Chong
Itch Relief Chews - Petlab




Urologists: Men, Forget the Blue Pill! This             This "Destroys" ED
"Destroys" ED (Do This Tonight!)                        Your Healthy News Today
Your Healthy News Today
